EXECUTION COPY
 
REVOLVING CREDIT AGREEMENT
 


Dated as of November 16, 2004
among
 
ENERGIZER HOLDINGS, INC.
 
THE INSTITUTIONS FROM TIME TO TIME
PARTIES HERETO AS LENDERS
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
BANK OF AMERICA, N.A.,
as Syndication Agent
 
and
 
 
CITIBANK, N.A.,
as Documentation Agent
 


________________________________________________________________________


J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Co-Lead Arrangers and Joint Bookrunners
________________________________________________________________________












     

--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
 
 
ARTICLE I:
 
 
DEFINITIONS
1.1 Certain Defined Terms
1.2 References
 
ARTICLE II:
 
 
THE REVOLVING LOAN FACILITY
2.1 Revolving Loans
2.2 Swing Line Loans
2.3 Rate Options for all Advances; Maximum Interest Periods
2.4 Optional Payments
2.5 Reduction of Revolving Loan Commitments; Increase of Aggregate Revolving
Loan Commitment.
2.6 Method of Borrowing
2.7 Method of Selecting Types and Interest Periods for Advances
2.8 Minimum Amount of Each Advance
2.9 Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.
2.10 Default Rate
2.11 Method of Payment
2.12 Evidence of Debt; Noteless Agreement.
2.13 Telephonic Notices
2.14 Promise to Pay; Interest and Facility Fees; Interest Payment Dates;
Interest and Fee Basis; Loan and Control Accounts.
2.15 Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions
2.16 Lending Installations
2.17 Non-Receipt of Funds by the Administrative Agent
2.18 Termination Date
2.19 Replacement of Certain Lenders
 
ARTICLE III:
 
 
THE LETTER OF CREDIT FACILITY
3.1 Obligation to Issue Letters of Credit
3.2 Transitional Letters of Credit
3.3 Types and Amounts
3.4 Conditions
3.5 Procedure for Issuance of Letters of Credit
3.6 Letter of Credit Participation
3.7 Reimbursement Obligation
3.8 Letter of Credit Fees
3.9 Issuing Bank Reporting Requirements
3.10 Indemnification; Exoneration
3.11 Cash Collateral
 
ARTICLE IV:
 
 
YIELD PROTECTION; TAXES
4.1 Yield Protection
4.2 Changes in Capital Adequacy Regulations
4.3 Availability of Types of Advances
4.4 Funding Indemnification
4.5 Taxes.
4.6 Lender Statements; Survival of Indemnity
 
ARTICLE V:
 
 
CONDITIONS PRECEDENT
5.1 Initial Advances and Letters of Credit
5.2 Each Advance and Letter of Credit
 
ARTICLE VI:
 
 
REPRESENTATIONS AND WARRANTIES
6.1 Organization; Corporate Powers
6.2 Authority.
6.3 No Conflict; Governmental Consents
6.4 Financial Statements.
6.5 No Material Adverse Change
6.6 Taxes.
6.7 Litigation; Loss Contingencies and Violations
6.8 Subsidiaries
6.9 ERISA
6.10 Accuracy of Information
6.11 Securities Activities
6.12 Material Agreements
6.13 Compliance with Laws
6.14 Assets and Properties
6.15 Statutory Indebtedness Restrictions
6.16 Insurance
6.17 Labor Matters
6.18 Environmental Matters
6.19 Solvency
6.20 Benefits
 
ARTICLE VII:
 
 
COVENANTS
7.1 Reporting
7.2 Affirmative Covenants.
7.3 Negative Covenants.
7.4 Financial Covenants
 
ARTICLE VIII:
 
 
DEFAULTS
8.1 Defaults
 
ARTICLE IX:
 
 
ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
9.1 Termination of Revolving Loan Commitments; Acceleration
9.2 Defaulting Lender
9.3 Amendments
9.4 Preservation of Rights
 
ARTICLE X:
 
 
GENERAL PROVISIONS
10.1 Survival of Representations
10.2 Governmental Regulation
10.3 Performance of Obligations
10.4 Headings
10.5 Entire Agreement
10.6 Several Obligations; Benefits of this Agreement
10.7 Expenses; Indemnification.
10.8 Numbers of Documents
10.9 Accounting
10.10 Severability of Provisions
10.11 Nonliability of Lenders
10.12 GOVERNING LAW
10.13 CONSENT TO JURISDICTION; JURY TRIAL.
10.14 Subordination of Intercompany Indebtedness
 
ARTICLE XI:
 
 
THE ADMINISTRATIVE AGENT
11.1 Appointment and Authorization
11.2 Administrative Agent and Affiliates
11.3 Action by Administrative Agent and Liability of Administrative Agent
11.4 Reliance on Documents and Counsel
11.5 Employment of Agents
11.6 Indemnification
11.7 Successor Agent
11.8 Credit Decision
11.9 Administrative Agent, Arrangers, Syndication Agent, Documentation Agent
 
ARTICLE XII:
 
 
SETOFF; RATABLE PAYMENTS
12.1 Setoff
12.2 Ratable Payments
12.3 Application of Payments
12.4 Relations Among Lenders.
12.5 Representations and Covenants Among Lenders
 
ARTICLE XIII:
 
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1 Successors and Assigns
13.2 Participations.
13.3 Assignments.
13.4 Confidentiality.
13.5 Dissemination of Information
13.6 Tax Treatment
 
ARTICLE XIV:
 
 
NOTICES
14.1 Giving Notice.
14.2 Change of Address
 
ARTICLE XV:
 
 
COUNTERPARTS
 
 
ARTICLE XVI:
 
 
USA PATRIOT ACT
 






 
     

--------------------------------------------------------------------------------

TABLE OF CONTENTS(continued)Page



Exhibits
 
      

EXHIBIT A -- Revolving Loan Commitments

EXHIBIT B -- Form of Borrowing/Election Notice

EXHIBIT C -- Form of Request for Letter of Credit

EXHIBIT D -- Form of Assignment and Assumption

EXHIBIT E -- Form of Borrower’s Counsel’s Opinion

EXHIBIT F -- List of Closing Documents

EXHIBIT G -- Form of Officer’s Certificate

EXHIBIT H -- Form of Compliance Certificate

EXHIBIT I -- Form of Supplement to Subsidiary Guaranty

EXHIBIT J -- Form of Commitment and Acceptance



Schedules
 
Pricing Schedule


Schedule 1.1.1       --    Permitted Existing Investments
Schedule 1.1.2          --    Permitted Existing Liens
Schedule 1.1.3         --    Permitted Existing Contingent Obligations
Schedule 3.2        --    Transitional Letters of Credit
Schedule 6.3      --    Conflicts; Governmental Consents
Schedule 6.7      --    Litigation; Loss Contingencies
Schedule 6.8      --    Subsidiaries
Schedule 6.18    --    Environmental Matters
Schedule 7.3(G)      --    Transactions with Shareholders and Affiliates




 
     

--------------------------------------------------------------------------------

TABLE OF CONTENTS(continued)Page



REVOLVING CREDIT AGREEMENT
 
This Revolving Credit Agreement dated as of November 16, 2004 is entered into
among ENERGIZER HOLDINGS, INC., a Missouri corporation, the institutions from
time to time parties hereto as Lenders and JPMORGAN CHASE BANK, N.A., in its
capacity as Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent
and CITIBANK, N.A., as Documentation Agent. The parties hereto agree as follows:
 
ARTICLE I: DEFINITIONS
 
1.1  Certain Defined Terms. In addition to the terms defined above, the
following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined.
 
As used in this Agreement:
 
“Accounting Change” is defined in Section 10.9 hereof.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
equity interests of another Person.
 
“Administrative Agent” means JPMorgan in its capacity as contractual
representative for itself and the Lenders pursuant to Article XI hereof and any
successor Administrative Agent appointed pursuant to Article XI hereof.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to the Borrower of the same Type and, in the
case of Eurodollar Rate Advances, for the same Interest Period.
 
“Affected Lender” is defined in Section 2.19 hereof.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than ten percent (10%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.
 
“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be reduced or increased from time to time
pursuant to the terms hereof. The initial Aggregate Revolving Loan Commitment is
Three Hundred Million and 00/100 Dollars ($300,000,000.00).
 
“Agreement” means this Revolving Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 6.4 hereof; provided, however, except as provided in
Section 10.9, that with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the date of this Agreement, applied in a manner consistent with that used
in preparing the financial statements of the Borrower referred to in Section 6.4
hereof.
 
“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum.
 
“Applicable Facility Fee Percentage” means, as at any date of determination, the
rate per annum then applicable in the determination of the amount payable under
Section 2.14(C)(i) hereof as set forth in the Pricing Schedule.
 
“Applicable Margin” means, as at any date of determination, the rate per annum
then applicable to Advances of any Type at such time, as set forth in the
Pricing Schedule.
 
“Applicable L/C Fee Percentage” means, as at any date of determination, the rate
per annum then applicable in the determination of the amount payable under
Section 3.8(i) hereof as set forth in the Pricing Schedule.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Arrangers” means J.P. Morgan Securities Inc. and Banc of America Securities
LLC, in their respective capacities as the co-lead arrangers and joint
bookrunners for the loan transaction evidenced by this Agreement.
 
“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.
 
“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person) other than (i) the
sale of Inventory in the ordinary course of business and (ii) the sale or other
disposition of any obsolete manufacturing Equipment disposed of in the ordinary
course of business.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.3), and accepted by the Administrative Agent, in the form
of Exhibit D or any other form approved by the Administrative Agent.
 
“Authorized Officer” means any of the president, any vice president (including
any executive vice president), the chief financial officer or the treasurer of
the Borrower, acting singly.
 
“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.
 
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Borrower or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in Section
3(5) of ERISA.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Energizer Holdings, Inc., a Missouri corporation, together with
its successors and assigns, including a debtor-in-possession on behalf of the
Borrower.
 
“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.
 
“Borrowing/Election Notice” is defined in Section 2.7 hereof.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurodollar Rate, a day (other than a
Saturday or Sunday) on which banks are open for business in Chicago, Illinois
and New York, New York and on which dealings in Dollars are carried on in the
London interbank market and (ii) for all other purposes a day (other than a
Saturday or Sunday) on which banks are open for business in Chicago, Illinois
and New York, New York.
 
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
 
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations for any such deposits with a term of more than ninety (90)
days); (iii) shares of money market, mutual or similar funds having assets in
excess of $100,000,000 and at least 95% of the investments of which are limited
to investment grade securities (i.e., securities rated at least Baa by Moody’s
Investors Service, Inc. or at least BBB by Standard & Poor’s Ratings Group); and
(iv) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by Standard & Poor’s Ratings Group or P-1 by Moody’s
Investors Service, Inc.; provided that the maturities of such Cash Equivalents
described in the foregoing clauses (i) through (iv) shall not exceed 365 days;
(v) repurchase obligations of any commercial bank organized under the laws of
the United States, any state thereof, the District of Columbia, any foreign
bank, or its branches or agencies having a term not more than thirty (30) days,
with respect to securities issued or fully guaranteed or insured by the United
States government; (vi) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth,
territory, political subdivision, taxing authority or by any foreign government,
the securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
BBB by Standard & Poor’s Ratings Group or at least Baa by Moody’s Investors
Service, Inc.; (vii) securities with maturities of one year or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank organized under the laws of the United States, any state thereof or the
District of Columbia (which commercial bank shall have a short-term debt rating
of A-1 (or better) by Standard & Poor’s Ratings Group or P-1 by Moody’s
Investors Service, Inc.), or by any foreign bank (which foreign bank shall have
a rating of B or better from Thomson BankWatch Global Issuer Rating or, if not
rated by Thomson BankWatch Global Issuer Rating, which foreign bank shall be an
institution acceptable to the Administrative Agent), or its branches or
agencies; or (viii) shares of money market mutual or similar funds at least 95%
of the assets of which are invested in the types of investments satisfying the
requirements of clauses (i) through (vii) of this definition.
 
“Change” is defined in Section 4.2 hereof.
 
“Change of Control” means an event or series of events by which:
 
(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of thirty percent (30%) or more of the voting power of the then
outstanding Capital Stock of the Borrower entitled to vote generally in the
election of the directors of the Borrower;
 
(ii) during any period of 12 consecutive calendar months, the board of directors
of the Borrower shall cease to have as a majority of its members individuals who
either:
 
(a) were directors of the Borrower on the first day of such period, or
 
(b) were elected or nominated for election to the board of directors of the
Borrower at the recommendation of or other approval by at least a majority of
the directors then still in office at the time of such election or nomination
who were directors of the Borrower on the first day of such period, or whose
election or nomination for election was so approved;
 
(iii) other than as a result of a transaction not prohibited under the terms of
this Agreement, the Borrower (a) shall cease to own, of record and beneficially,
with sole voting and dispositive power, 100% of the outstanding shares of
Capital Stock of each of the Subsidiary Guarantors or (b) shall cease to have
the power, directly or indirectly, to elect all of the members of the board of
directors of each of the Subsidiary Guarantors; or
 
(iv) the Borrower consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
Person, or any corporation consolidates with or merges into the Borrower, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Borrower is reclassified or changed into or exchanged for cash, securities
or other property.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
 
“Commitment and Acceptance” is defined in Section 2.5(B)(iii).
 
“Commitment Increase Notice” is defined in Section 2.5(B)(i).
 
“Consolidated Assets” means the total assets of the Borrower and its
Subsidiaries on a consolidated basis.
 
“Consolidated Domestic Assets” means the total assets of the Borrower and each
of its consolidated Subsidiaries that is incorporated under the laws of any
jurisdiction in the United States.
 
“Consolidated Net Worth” means, as of any date, all amounts which would be
included under shareholders’ equity (including capital stock, additional paid-in
capital and retained earnings) on the consolidated balance sheet for the
Borrower and its consolidated Subsidiaries determined in accordance with
Agreement Accounting Principles.
 
“Consolidated Total Capitalization” means, as of any date, the sum of (i)
Indebtedness of the Borrower and its consolidated Subsidiaries and (ii)
Consolidated Net Worth, all determined in accordance with Agreement Accounting
Principles.
 
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos or polychlorinated biphenyls (“PCBs”), and includes but is not
limited to these terms as defined in Environmental, Health or Safety
Requirements of Law.
 
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.
 
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject. Without in any way limiting the foregoing, as used with
respect to the Borrower or any of its Subsidiaries, Contractual Obligations
shall include, without limitation, the Financing Facilities and any instruments,
documents or agreements executed or delivered in connection therewith by which
the Borrower or such Subsidiaries are bound.
 
“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower; (ii) a partnership or other trade
or business (whether or not incorporated) which is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower; and (iii) a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.
 
“Cure Loan” is defined in Section 9.2(iii) hereof.
 
“Customary Permitted Liens” means:
 
(i) Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC or any Plan) with respect to the payment of taxes, assessments or
governmental charges in all cases which are not yet due or (if foreclosure,
distraint, sale or other similar proceedings shall not have been commenced or
any such proceeding after being commenced is stayed) which are being contested
in good faith by appropriate proceedings properly instituted and diligently
conducted and with respect to which adequate reserves or other appropriate
provisions are being maintained as may be required in accordance with Agreement
Accounting Principles;
 
(ii) statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen or workmen and other similar Liens imposed by law
created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by appropriate proceedings properly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained as may be required in accordance
with Agreement Accounting Principles;
 
(iii) Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC or any Plan) incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance or other types
of social security benefits or to secure the performance of bids, tenders,
sales, contracts (other than for the repayment of borrowed money), surety,
appeal and performance bonds; provided that (A) all such Liens do not in the
aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s assets or property taken as a whole or materially impair the use
thereof in the operation of the Borrower’s or such Subsidiary’s businesses taken
as a whole, and (B) all Liens securing bonds to stay judgments or in connection
with appeals do not secure at any time an aggregate amount exceeding
$30,000,000;
 
(iv) Liens arising with respect to zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar charges or encumbrances on the use of real property which do
not in any case materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;
 
(v) Liens of attachment or judgment with respect to judgments, writs or warrants
of attachment, or similar process against the Borrower or any of its
Subsidiaries which do not constitute a Default under Section 8.1(H) hereof;
 
(vi) any interest or title of the lessor in the property subject to any
operating lease entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; and
 
(vii) Liens of commercial depository institutions arising in the ordinary course
of business constituting a statutory or common law right of setoff against
amounts on deposit with any such institution.
 
“Default” means an event described in Article VIII hereof.
 
“Disclosed Litigation” is defined in Section 6.7 hereof.
 
“Disqualified Stock” means any preferred stock and any Capital Stock that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is ninety-one (91) days after the Revolving Loan Termination
Date.
 
“Documentation Agent” means Citibank, N.A. (and its successors) in its capacity
as syndication agent for the loan transaction evidenced by this Agreement.
 
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
 
“Dollar” and “$” means dollars in the lawful currency of the United States.
 
“EBIT” means, for any period, on a consolidated basis for the Borrower and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) Net Income, plus (ii) Interest Expense to the extent deducted in computing
Net Income, plus (iii) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus (iv) non-cash
charges (except any non-cash charges that require accrual of a reserve for
anticipated future cash payments for any period) to the extent deducted in
computing Net Income, plus (v) other extraordinary non-cash charges to the
extent deducted in computing Net Income, minus (vi) extraordinary gains to the
extent added in computing Net Income.
 
“EBITDA” means, for any period, on a consolidated basis for the Borrower and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) EBIT, plus (ii) depreciation expense to the extent deducted in computing Net
Income, plus (iii) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets, to the extent deducted in
computing Net Income.
 
“Environmental, Health or Safety Requirements of Law” means all applicable
foreign, federal, state and local laws or regulations relating to or addressing
pollution or protection of the environment, or protection of worker health or
safety, including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Occupational
Safety and Health Act of 1970, 29 U.S.C. § 651 et seq., and the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., in each case
including any amendments thereto, any successor statutes, and any regulations
promulgated thereunder, and any state or local equivalent thereof.
 
“Environmental Lien” means a lien in favor of any Governmental Authority for (a)
any liability under Environmental, Health or Safety Requirements of Law, or (b)
damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
 
“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”
 
“Equipment” means all of the Borrower’s and its Subsidiaries’ present and future
(i) equipment, including, without limitation, machinery, manufacturing,
distribution, selling, data processing and office equipment, assembly systems,
tools, molds, dies, fixtures, appliances, furniture, furnishings, vehicles,
vessels, aircraft, aircraft engines, and trade fixtures, (ii) other tangible
personal property (other than the Borrower’s or Subsidiary’s Inventory), and
(iii) any and all accessions, parts and appurtenances attached to any of the
foregoing or used in connection therewith, and any substitutions therefor and
replacements, products and proceeds thereof.
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.
 
“Eurodollar Base Rate” means, with respect to any Eurodollar Rate Advance for
any Interest Period, the rate appearing on Page 3750 of the Dow Jones Market
Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service which is
generally utilized in the syndicated loan market, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” with
respect to such Eurodollar Rate Advance for such Interest Period shall be the
rate at which Dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.
 
“Eurodollar Rate” means, with respect to any Eurodollar Rate Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the Eurodollar Base Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus (ii) the then
Applicable Margin.
 
“Eurodollar Rate Advance” means an Advance which bears interest at the
Eurodollar Rate.
 
“Eurodollar Rate Loan” means a Loan, or portion thereof, which bears interest at
the Eurodollar Rate.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.
 
“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of June 27, 2003, among the Borrower, the institutions from time to time
parties thereto as lenders, Bank One, NA, as the administrative agent, Citibank,
N.A., as the syndication agent, and Bank of America, N.A., as the documentation
agent, as the same has been amended, restated, supplemented or otherwise
modified from time to time prior to the Closing Date.
 
“Facility Fee” is defined in Section 2.14(C)(i) hereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates per annum on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Financing Facilities” means the Receivables Purchase Facility, the Senior Notes
and the Singapore Credit Facility.
 
“Floating Rate Advance” means an Advance which bears interest by reference to
the Alternate Base Rate.
 
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest by
reference to the Alternate Base Rate.
 
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Borrower or any member of the Controlled Group, but which
is not covered by ERISA pursuant to Section 4(b)(4) of ERISA.
 
“Foreign Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which (i) is maintained or contributed to for the benefit
of employees of the Borrower or any other member of the Controlled Group, (ii)
is not covered by ERISA pursuant to Section 4(b)(4) thereof and (iii) under
applicable local law, is required to be funded through a trust or other funding
vehicle.
 
“Governmental Acts” is defined in Section 3.10(A) hereof.
 
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
 
“Hedging Arrangements” is defined in the definition of “Hedging Obligations”
below.
 
“Hedging Agreements” means Hedging Arrangements permitted under Section 7.3(O)
that are entered into by the Borrower and any Lender or any affiliate of any
Lender.
 
“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.
 
“Holders of Obligations” means the holders of the Obligations from time to time
and the holders of the Hedging Obligations arising from time to time under
Hedging Agreements and shall include their respective successors, transferees
and assigns.
 
“Indebtedness” of any Person means, without duplication, such Person’s (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), which purchase price is due more than six (6) months from the date of
incurrence of the obligation in respect thereof, provided that the related
obligations are not interest bearing, (c) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from property or
assets now or hereafter owned or acquired by such Person, (d) obligations which
are evidenced by notes, acceptances or other instruments, (e) Capitalized Lease
Obligations, (f) Contingent Obligations in respect of Indebtedness, (g)
obligations with respect to letters of credit, (h) Off-Balance Sheet
Liabilities, (i) Receivables Facility Attributed Indebtedness and (j)
Disqualified Stock. The amount of Indebtedness of any Person at any date shall
be without duplication (1) the outstanding balance at such date of all
unconditional obligations as described above and the maximum liability of any
such Contingent Obligations at such date and (2) in the case of Indebtedness of
others secured by a Lien to which the property or assets owned or held by such
Person is subject, the lesser of the fair market value at such date of any asset
subject to a Lien securing the Indebtedness of others and the amount of the
Indebtedness secured.
 
“Indemnified Matters” is defined in Section 10.7(B) hereof.
 
“Indemnitees” is defined in Section 10.7(B) hereof.
 
“Initial Fee Letters” means (i) that certain letter agreement dated October 8,
2004 among the Administrative Agent, J.P. Morgan Securities Inc. and the
Borrower and (ii) that certain letter agreement dated October 8, 2004 between
Banc of America Securities LLC and the Borrower, in each case, as the same may
be amended, restated, supplemented or otherwise modified from time to time.
 
“Initial Funding Date” means the initial date on which the Revolving Loans are
advanced and/or Letters of Credit are issued or deemed issued hereunder.
 
“Insolvency Event” is defined in Section 10.14 hereof.
 
“Intercompany Indebtedness” is defined in Section 10.14 hereof.
 
“Interest Expense” means, for any period, the total interest expense of the
Borrower and its consolidated Subsidiaries, whether paid or accrued, including,
without duplication, Off-Balance Sheet Liabilities (including Receivables
Facility Financing Costs) and the interest component of Capitalized Leases, all
as determined in conformity with Agreement Accounting Principles.
 
“Interest Expense Coverage Ratio” is defined in Section 7.4(B) hereof.
 
“Interest Period” means, with respect to a Eurodollar Rate Loan, a period of one
(1), two (2), three (3) or six (6) months or other periods to the extent
available to all of the Lenders and agreed to between the Borrower and the
Administrative Agent (acting on the instructions of all of the Lenders),
commencing on a Business Day selected by the Borrower on which a Eurodollar Rate
Advance is made to Borrower pursuant to this Agreement. Such Interest Period
shall end on (but exclude) the day which corresponds numerically to such date
one, two, three or six months (or such other period) thereafter; provided,
however, that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month (or other period), such Interest Period
shall end on the last Business Day of such next, second, third or sixth
succeeding month (or other period). If an Interest Period would otherwise end on
a day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
 
“Inventory” shall mean any and all goods, including, without limitation, goods
in transit, wheresoever located, whether now owned or hereafter acquired by the
Borrower or any of its Subsidiaries, which are held for sale or lease, furnished
under any contract of service or held as raw materials, work in process or
supplies, and all materials used or consumed in the business of Borrower or any
of its Subsidiaries, and shall include all right, title and interest of the
Borrower or any of its Subsidiaries in any property the sale or other
disposition of which has given rise to Receivables and which has been returned
to or repossessed or stopped in transit by the Borrower or any of its
Subsidiaries.
 
“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business conducted by another
Person, and (iii) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable, advances to employees and similar items made or incurred in the
ordinary course of business) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business.
 
“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
 
“Issuing Bank(s)” means (i) JPMorgan in its separate capacity as an issuer of
Letters of Credit pursuant to Section 3.1 or 3.2 hereunder with respect to each
Letter of Credit issued or deemed issued by JPMorgan upon the Borrower’s request
(the “Principal Issuing Bank”) and (ii) any Lender (other than JPMorgan)
reasonably acceptable to the Administrative Agent, in such Lender’s separate
capacity as an issuer of Letters of Credit pursuant to Section 3.1 hereunder
with respect to any and all Letters of Credit issued by such Lender in its sole
discretion upon the Borrower’s request. All references contained in this
Agreement and the other Loan Documents to the “Issuing Bank” (but not the
“Principal Issuing Bank”) shall be deemed to apply equally to each of the
institutions referred to in clauses (i) and (ii) of this definition in their
respective capacities as issuers of any and all Letters of Credit issued by each
such institution.
 
“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.
 
“L/C Documents” is defined in Section 3.4 hereof.
 
“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.
 
“L/C Interest” shall have the meaning ascribed to such term in Section 3.6
hereof.
 
“L/C Obligations” means, without duplication, an amount equal to the sum of (i)
the aggregate of the amount then available for drawing under each of the Letters
of Credit, (ii) the face amount of all outstanding L/C Drafts corresponding to
the Letters of Credit, which L/C Drafts have been accepted by an Issuing Bank,
(iii) the aggregate outstanding amount of all Reimbursement Obligations at such
time and (iv) the aggregate face amount of all Letters of Credit requested by
the Borrower but not yet issued (unless the request for an unissued Letter of
Credit has been denied).
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement or a Commitment and Acceptance and their respective successors and
assigns.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.
 
“Letter of Credit” means the standby letters of credit (a) to be issued by an
Issuing Bank pursuant to Section 3.1 hereof or (b) deemed issued by an Issuing
Bank pursuant to Section 3.2 hereof.
 
“Leverage Ratio” is defined in Section 7.4(A) hereof.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, and in the case of the Swing Line Bank, any
Swing Line Loan made pursuant to Section 2.2 hereof, and collectively, all
Revolving Loans and Swing Line Loans, whether made or continued as or converted
to Floating Rate Loans or Eurodollar Rate Loans.
 
“Loan Documents” means this Agreement, the Subsidiary Guaranty, any Assignment
and Assumption, any Commitment and Acceptance, any promissory notes issued
pursuant to Section 2.12, the L/C Documents and all other documents, instruments
and agreements executed in connection therewith or contemplated thereby, as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time.
 
“Loan Parties” is defined in Section 5.1 hereof.
 
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries, taken as a whole, (b) the
ability of the Borrower and its Subsidiaries, taken as a whole, to perform their
obligations under the Loan Documents in any material respect, or (c) the ability
of the Lenders, the Issuing Banks or the Administrative Agent to enforce in any
material respect the Obligations.
 
“Material Domestic Subsidiary” means each consolidated Subsidiary (other than
any SPV) of the Borrower (a) incorporated under the laws of any jurisdiction in
the United States and (b) the total assets of which exceed, as at the end of any
calendar quarter or, in the case of consummation of a Permitted Acquisition, at
the time of consummation of such Permitted Acquisition (calculated by the
Borrower on a pro forma basis taking into account the consummation of such
Permitted Acquisition), three percent (3.0%) of the Consolidated Domestic Assets
of the Borrower and its consolidated Subsidiaries (other than SPVs).
 
“Material Foreign Subsidiary” means each consolidated Subsidiary (other than any
SPV) of the Borrower (a) incorporated or organized under the laws of any foreign
jurisdiction and (b) the total assets of which exceed, as at the end of any
calendar quarter or, in the case of consummation of a Permitted Acquisition, at
the time of consummation of such Permitted Acquisition (calculated by the
Borrower on a pro forma basis taking into account the consummation of such
Permitted Acquisition), five percent (5.0%) of the Consolidated Assets of the
Borrower and its consolidated Subsidiaries (other than SPVs).
 
“Material Indebtedness” means (a) any Indebtedness evidenced by the Financing
Facilities or (b) any other Indebtedness (other than the Indebtedness hereunder)
of a single class with an aggregate outstanding principal amount equal to or
greater than $30,000,000.
 
“Material Subsidiaries” means each of the Borrower’s Material Domestic
Subsidiaries and Material Foreign Subsidiaries.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by either the Borrower or any member of the Controlled
Group.
 
“Net Income” means, for any period, the net earnings (or loss) after taxes of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with Agreement Accounting
Principles.
 
“New Subsidiary” is defined in Section 7.3(F).
 
“Non-ERISA Commitments” means
 
(i) each pension, medical, dental, life, accident insurance, disability, group
insurance, sick leave, profit sharing, deferred compensation, bonus, stock
option, stock purchase, retirement, savings, severance, stock ownership,
performance, incentive, hospitalization or other insurance, or other welfare,
benefit or fringe benefit plan, policy, trust, understanding or arrangement of
any kind; and
 
(ii) each employee collective bargaining agreement and each agreement,
understanding or arrangement of any kind, with or for the benefit of any present
or prior officer, director, employee or consultant (including, without
limitation, each employment, compensation, deferred compensation, severance or
consulting agreement or arrangement and any agreement or arrangement associated
with a change in ownership of the Borrower or any member of the Controlled
Group);
 
to which the Borrower or any member of the Controlled Group is a party or with
respect to which the Borrower or any member of the Controlled Group is or will
be required to make any payment other than any Plans.
 
“Non Pro Rata Loan” is defined in Section 9.2 hereof.
 
“Non-U.S. Lender” is defined in Section 4.5(iv) hereof.
 
“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower or any of its
Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank, the
Arrangers, any Affiliate of the Administrative Agent or any Lender, the Issuing
Banks or any Indemnitee, of any kind or nature, present or future, arising under
this Agreement, the L/C Documents or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification, or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired. The term
includes, without limitation, all interest, charges, expenses, fees, reasonable
attorneys’ fees and disbursements, reasonable paralegals’ fees (and, after the
occurrence and during the continuance of a Default, all attorney’s fees and
disbursements and paralegals’ fees, whether or not reasonable), and any other
sum chargeable to the Borrower or any of its Subsidiaries under this Agreement
or any other Loan Document.
 
“Off-Balance Sheet Liabilities” of a Person means, without duplication, (a) any
Receivables Facility Attributed Indebtedness and repurchase obligation or
liability of such Person or any of its Subsidiaries with respect to Receivables
or notes receivable sold by such Person or any of its Subsidiaries (calculated
to include the unrecovered investment of purchasers or transferees of
Receivables or notes receivable or any other obligation of the Borrower or such
transferor to purchasers/transferees of interests in Receivables or notes
receivables or the agent for such purchasers/transferees), (b) any liability
under any sale and leaseback transactions which do not create a liability on the
consolidated balance sheet of such Person, (c) any liability under any financing
lease or so-called “synthetic” lease transaction, or (d) any obligations arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person and its Subsidiaries.
 
“Originators” means the Borrower and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents, as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.
 
“Other Taxes” is defined in Section 4.5 hereof.
 
“Participant” is defined in Section 13.2(A) hereof.
 
“Payment Date” means the last day of each March, June, September and December.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Acquisition” is defined in Section 7.3(F) hereof.
 
“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Borrower and its Subsidiaries as of the Closing Date identified on Schedule
1.1.3 to this Agreement.
 
“Permitted Existing Investments” means the Investments of the Borrower and its
Subsidiaries as of the Closing Date identified on Schedule 1.1.1 to this
Agreement.
 
“Permitted Existing Liens” means the Liens on assets of the Borrower and its
Subsidiaries as of the Closing Date identified on Schedule 1.1.2 to this
Agreement.
 
“Permitted Receivables Transfer” means (i) a sale or other transfer by an
Originator to a SPV of Receivables and Related Security for fair market value
and without recourse (except for limited recourse typical of such structured
finance transactions), and/or (ii) a sale or other transfer by a SPV to (a)
purchasers of or other investors in such Receivables and Related Security or (b)
any other Person (including a SPV) in a transaction in which purchasers or other
investors purchase or are otherwise transferred such Receivables and Related
Security, in each case pursuant to and in accordance with the terms of the
Receivables Purchase Documents.
 
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any member of the Controlled Group is, or
within the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
 
“Pricing Schedule” means the schedule attached hereto and identified as such,
setting forth the Applicable Margin, the Applicable L/C Fee Percentage and the
Applicable Facility Fee Percentage.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
 
“Principal Issuing Bank” has the meaning set forth in the definition of “Issuing
Bank.”
 
“Proposed Increase Lender” is defined in Section 2.5(B)(ii).
 
“Proposed New Lender” is defined in Section 2.5(B)(ii).
 
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (A) such Lender’s Revolving Loan Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) by (B) the Aggregate Revolving Loan Commitment at such time;
provided, however, if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then “Pro Rata Share” means the
percentage obtained by dividing (x) the sum of (A) such Lender’s Revolving
Loans, plus (B) such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of (A)
the aggregate outstanding amount of Revolving Loans, plus (B) the aggregate
outstanding amount of all Swing Line Loans and Letters of Credit.
 
“Purchasers” is defined in Section 13.3(A) hereof.
 
“Receivable(s)” means and includes all of the Borrower’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Borrower and its
Subsidiaries to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether or not they
have been earned by performance, and all rights in any merchandise or goods
which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.
 
“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.
 
“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.
 
“Receivables Facility Financing Costs” means such portion of the cash fees,
service charges, and other costs, as well as all collections or other amounts
retained by purchasers of receivables pursuant to a receivables purchase
facility, which are in excess of amounts paid to the Borrower and its
consolidated Subsidiaries under any receivables purchase facility for the
purchase of receivables pursuant to such facility and are the equivalent of the
interest component of the financing if the transaction were characterized as an
on-balance sheet transaction.
 
“Receivables Purchase Documents” means (i) the 2000 Receivables Sale Agreement
and (ii) the 2000 Receivables Purchase Agreement, or any other series of
receivables purchase or sale agreements generally consistent with terms
contained in comparable structured finance transactions pursuant to which an
Originator or Originators sell or transfer to SPVs all of their respective
right, title and interest in and to certain Receivables and Related Security for
further sale or transfer to other purchasers of or investors in such assets (in
any such case, together with the other documents, instruments and agreements
executed in connection therewith), as any such agreements may be amended,
restated, supplemented or otherwise modified from time to time, or any
replacement or substitution therefor.
 
“Receivables Purchase Facility” means the securitization facility made available
to the Borrower, pursuant to which the Receivables and Related Security of the
Originators are transferred to one or more SPVs, and thereafter to certain
investors, pursuant to the terms and conditions of the Receivables Purchase
Documents.
 
“Register” is defined in Section 13.3(D) hereof.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
 
“Reimbursement Obligation” is defined in Section 3.7 hereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment, including the movement of Contaminants through or in the air, soil,
surface water or groundwater.
 
“Replacement Lender” is defined in Section 2.19 hereof.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days after such event occurs.
 
“Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
greater than fifty percent (50%); provided, however, that, if any Lender shall
have failed to fund its Pro Rata Share of (i) any Revolving Loan requested by
the Borrower, (ii) any Revolving Loan required to be made in connection with
reimbursement for any L/C Obligations or (iii) any Swing Line Loan as requested
by the Administrative Agent, which such Lender is obligated to fund under the
terms of this Agreement and any such failure has not been cured, then for so
long as such failure continues, “Required Lenders” means Lenders (excluding all
Lenders whose failure to fund their respective Pro Rata Shares of such Revolving
Loans or Swing Line Loans has not been so cured) whose Pro Rata Shares represent
greater than fifty percent (50%) of the aggregate Pro Rata Shares of such
Lenders; provided further, however, that, if the Revolving Loan Commitments have
been terminated pursuant to the terms of this Agreement, “Required Lenders”
means Lenders (without regard to such Lenders’ performance of their respective
obligations hereunder) whose aggregate ratable shares (stated as a percentage)
of the aggregate outstanding principal balance of all Loans and L/C Obligations
are greater than fifty percent (50%).
 
“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.
 
“Revolving Credit Availability” means, at any particular time, the amount by
which the Aggregate Revolving Loan Commitment at such time exceeds the Revolving
Credit Obligations outstanding at such time.
 
“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Revolving Loans at such time, plus (ii) the
outstanding principal amount of the Swing Line Loans at such time, plus (iii)
the outstanding L/C Obligations at such time.
 
“Revolving Loan” is defined in Section 2.1 hereof.
 
“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit and to participate in Swing Line Loans not exceeding the amount set forth
on Exhibit A to this Agreement opposite its name thereon under the heading
“Revolving Loan Commitment” or in the Assignment and Assumption or the
Commitment and Acceptance by which it became a Lender, as such amount may be
modified from time to time pursuant to the terms of this Agreement or to give
effect to any applicable Assignment and Assumption or Commitment and Acceptance.
 
“Revolving Loan Termination Date” means November 16, 2009.
 
“Risk-Based Capital Guidelines” is defined in Section 4.2 hereof.
 
“Senior Management Team” means (a) each Authorized Officer, the chief executive
officer, secretary or any other member of management of the Borrower and (b) any
chief executive officer, president, vice president, chief financial officer,
treasurer, secretary or any other member of management of any Subsidiary
Guarantor.
 
“Senior Note Purchase Agreements” means, collectively, the 2003 Note Purchase
Agreement and the 2004 Note Purchase Agreement.
 
“Senior Notes” means, collectively, the 2003 Senior Notes and the 2004 Senior
Notes.
 
“Singapore Credit Agreement” means that certain Facility Agreement, dated 25
July 2003, among Energizer Asia Investments Pte. Ltd., a company organized under
the laws of Singapore and a wholly-owned Subsidiary of the Borrower, as the
borrower thereunder, the Borrower, Energizer Singapore Pte. Ltd., a company
organized under the laws of Singapore, and Sonca Products Ltd., a company
organized under the laws of Hong Kong, as the guarantors thereunder, the
financial institutions from time to time parties thereto, Citigroup Global
Markets Singapore Merchant Bank Ltd. and Standard Chartered Bank, as the
arrangers thereunder, and with Citicorp Investment Bank (Singapore) Limited, as
the agent, under which the financial institutions party thereto have committed
to make loans and other extensions of credit to Energizer Asia Investments Pte.
Ltd. in an original aggregate principal amount of $125,000,000 in Dollars and
S$220,000,000 in Singapore dollars, as the same may be amended, modified or
supplemented from time to time in a manner that is not materially adverse to the
interests of the Lenders.
 
“Singapore Credit Facility” means the credit facility evidenced by the Singapore
Credit Agreement, the Singapore Guarantees and the other instruments, documents
and agreements executed or delivered in connection therewith.
 
“Singapore Guarantees” means those certain guarantees of the Indebtedness and
other obligations of the borrower under the Singapore Credit Agreement by each
of the Borrower, Energizer Singapore Pte. Ltd., a company organized under the
laws of Singapore, and Sonca Products Ltd., a company organized under the laws
of Hong Kong, as the same may be amended, modified or supplemented from time to
time in a manner that is not materially adverse to the interests of the Lenders.
 
“Singapore Regional Group” means each of Energizer Asia Investments Pte. Ltd., a
company organized under the laws of Singapore, Energizer Singapore Pte. Ltd., a
company organized under the laws of Singapore, and Sonca Products Ltd., a
company organized under the laws of Hong Kong.
 
“Solvent” means, when used with respect to any Person, that at the time of
determination:
 
(i) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and
 
(ii) it is then able and believes that it will be able to pay its debts as they
mature; and
 
(iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
 
With respect to contingent liabilities (such as litigation and guarantees), such
liabilities shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which can be reasonably
be expected to become an actual or matured liability.
 
“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Borrower.
 
“Subsidiary Guarantors” means (i) as of the Closing Date, all of the Borrower’s
Material Domestic Subsidiaries; (ii) all New Subsidiaries which are Material
Domestic Subsidiaries and which have satisfied the provisions of Section
7.2(K)(a); (iii) all of the Borrower’s Subsidiaries which become Material
Domestic Subsidiaries and which have satisfied the provisions of Section
7.2(K)(b); and (iv) all other domestic Subsidiaries which become Subsidiary
Guarantors in satisfaction of the provisions of Section 7.2(K)(c)(i) or any
Subsidiaries which become Subsidiary Guarantors in satisfaction of the
provisions of Section 7.2(K)(c)(ii), in each case with respect to clauses (i)
through (iv) above, other than the SPVs and together with their respective
successors and assigns.
 
“Subsidiary Guaranty” means that certain Guaranty dated as of the Closing Date,
executed by the Subsidiary Guarantors in favor of the Administrative Agent, for
the ratable benefit of the Lenders, the Swing Line Bank and the Issuing Banks,
as it may be amended, modified, supplemented and/or restated (including to add
new Subsidiary Guarantors), and as in effect from time to time.
 
“Supplement” shall have the meaning set forth in Section 7.2(K).
 
“Swing Line Bank” means JPMorgan pursuant to the terms hereof.
 
“Swing Line Commitment” means the commitment of the Swing Line Bank, in its
discretion, to make Swing Line Loans up to a maximum principal amount of
$10,000,000 at any one time outstanding.
 
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Bank pursuant to Section 2.2 hereof.
 
“Syndication Agent” means Bank of America, N.A. (and its successors) in its
capacity as syndication agent for the loan transaction evidenced by this
Agreement.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
 
“Termination Date” means the earliest of (a) the Revolving Loan Termination Date
and (b) the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.5(A) hereof or the Revolving Loan Commitments
pursuant to Section 9.1 hereof.
 
“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Borrower or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Borrower or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA with respect to such plan; (iii) the imposition of an obligation under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA; (iv) the institution by the PBGC or any foreign governmental authority
of proceedings to terminate or appoint a trustee to administer a Benefit Plan or
Foreign Pension Plan; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Benefit Plan; or (vi) the partial or complete
withdrawal of the Borrower or any member of the Controlled Group from a
Multiemployer Plan.
 
“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by the Administrative Agent in its reasonable
discretion.
 
“Transferee” is defined in Section 13.5 hereof.
 
“Transitional Letters of Credit” is defined in Section 3.2 hereof.
 
“2000 Receivables Purchase Agreement” means that certain Receivables Purchase
Agreement, dated as of April 4, 2000, as amended, extended or replaced in a
manner permitted by this Agreement, among Energizer Receivables Funding
Corporation, a Delaware corporation, as the seller thereunder, Eveready Battery
Company, a Delaware Corporation, as the servicer thereunder, Falcon Asset
Securitization Corporation and Bank One, NA, as the agent thereunder
 
“2000 Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of April 4, 2000, as amended, extended or replaced in a manner
permitted by this Agreement, between Eveready Battery Company, Inc., a Delaware
corporation, and Energizer Receivables Funding Corporation, a Delaware
corporation and an SPV.
 
“2003 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of June 1, 2003 among the Borrower and the “Purchasers” referred to therein,
under which the Borrower has issued senior unsecured notes in the aggregate
principal amount of $700,000,000 (the “2003 Senior Notes”), which shall be pari
passu with the Obligations hereunder and the Hedging Obligations, as such Note
Purchase Agreement may be amended, modified or supplemented from time to time in
a manner that is not materially adverse to the interests of the Lenders.
 
“2003 Senior Notes” is defined in the definition of “2003 Note Purchase
Agreement” above.
 
“2004 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of November 1, 2004 among the Borrower and the “Purchasers” referred to
therein, under which the Borrower has issued senior unsecured notes in an
aggregate principal amount of $300,000,000 (the “2004 Senior Notes”), which
shall be pari passu with the Obligations hereunder and the Hedging Obligations,
as such Note Purchase Agreement may be amended, modified or supplemented from
time to time in a manner that is not materially adverse to the interests of the
Lenders.
 
“2004 Senior Notes” is defined in the definition of “2004 Note Purchase
Agreement” above.
 
“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurodollar Rate Loan.
 
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles in
existence as of the date hereof.
 
1.2  References. Any references to Subsidiaries of the Borrower shall not in any
way be construed as consent by the Administrative Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.
 
ARTICLE II: THE REVOLVING LOAN FACILITY
 
2.1  Revolving Loans. (a) Upon the satisfaction of the conditions precedent set
forth in Sections 5.1 and 5.2, as applicable, from and including the Initial
Funding Date and prior to the Termination Date, each Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
revolving loans to the Borrower from time to time, in Dollars, in an amount not
to exceed such Lender’s Pro Rata Share of Revolving Credit Availability at such
time (each individually, a “Revolving Loan” and, collectively, the “Revolving
Loans”); provided, however, at no time shall the Revolving Credit Obligations
exceed the Aggregate Revolving Loan Commitment. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans at any
time prior to the Termination Date. The Revolving Loans made on the Initial
Funding Date or on or before the third (3rd) Business Day thereafter shall
initially be Floating Rate Loans and thereafter may be continued as Floating
Rate Loans or converted into Eurodollar Rate Loans in the manner provided in
Section 2.9 and subject to the other conditions and limitations therein set
forth and set forth in this Article II and set forth in the definition of
Interest Period; provided, however, that if the Borrower delivers a
Borrowing/Election Notice, signed by it, together with appropriate documentation
in form and substance satisfactory to the Administrative Agent indemnifying the
Lenders for the amounts described in Section 4.4 on or before the third (3rd)
Business Day prior to the Initial Funding Date, the Revolving Loans made on the
Initial Funding Date may be Eurodollar Rate Loans. Revolving Loans made after
the Initial Funding Date shall be, at the option of the Borrower, selected in
accordance with Section 2.9, either Floating Rate Loans or Eurodollar Rate
Loans. On the Termination Date, the Borrower shall repay in full the outstanding
principal balance of the Revolving Loans. Each Advance under this Section
2.1 shall consist of Revolving Loans made by each Lender ratably in proportion
to such Lender’s respective Pro Rata Share.
 
(b)    Borrowing/Election Notice; Making of Revolving Loans. The Borrower shall
deliver to the Administrative Agent a Borrowing/Election Notice, signed by it,
in accordance with the terms of Section 2.7. Promptly after receipt of the
Borrowing/Election Notice under Section 2.7 in respect of Revolving Loans, the
Administrative Agent shall notify each Lender by telex or telecopy, or other
similar form of transmission, of the requested Revolving Loan. Each Lender shall
make available its Revolving Loan in accordance with the terms of Section 2.6.
The Administrative Agent will promptly make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s office in
Chicago, Illinois on the applicable Borrowing Date and shall disburse such
proceeds in accordance with the Borrower’s disbursement instructions set forth
in such Borrowing/Election Notice. The failure of any Lender to deposit the
amount described above with the Administrative Agent on the applicable Borrowing
Date shall not relieve any other Lender of its obligations hereunder to make its
Revolving Loan on such Borrowing Date.
 
2.2  Swing Line Loans. (A) Amount of Swing Line Loans. Upon the satisfaction of
the conditions precedent set forth in Section 5.1 and 5.2, as applicable, from
and including the Initial Funding Date and prior to the Termination Date, the
Swing Line Bank may, in its discretion, on the terms and conditions set forth in
this Agreement, make swing line loans to the Borrower from time to time, in
Dollars, in an amount not to exceed the Swing Line Commitment (each,
individually, a “Swing Line Loan” and collectively, the “Swing Line Loans”);
provided, however, at no time shall the Revolving Credit Obligations exceed the
Aggregate Revolving Loan Commitment; and provided, further, that at no time
shall the sum of (a) the outstanding amount of the Swing Line Bank’s Pro Rata
Share of the Swing Line Loans, plus (b) the outstanding amount of Revolving
Loans made by the Swing Line Bank pursuant to Section 2.1, exceed the Swing Line
Bank’s Revolving Loan Commitment at such time. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Swing Line Loans at any
time prior to the Termination Date.
 
(B) Borrowing/Election Notice for Swing Line Loans. The Borrower shall deliver
to the Administrative Agent and the Swing Line Bank a Borrowing/Election Notice,
signed by it, not later than noon (Chicago time) on the Borrowing Date of each
Swing Line Loan, specifying (i) the applicable Borrowing Date (which date shall
be a Business Day and which may be the same date as the date the
Borrowing/Election Notice is given), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $500,000 and
increments of $100,000 in excess thereof. The Swing Line Loans shall at all
times be Floating Rate Loans or shall bear interest at such other rate as shall
be agreed to between the Borrower and the Swing Line Bank at the time of the
making of such Swing Line Loans.
 
(C) Making of Swing Line Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.2(B) in respect of Swing Line Loans, the Swing Line Bank
may, in its sole discretion make available its Swing Line Loan, in funds
immediately available to the Administrative Agent at its address specified
pursuant to Article XIV. The Administrative Agent will promptly make the funds
so received from the Swing Line Bank available to the Borrower on the Borrowing
Date at the Administrative Agent’s aforesaid address.
 
(D) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by
the Borrower on or before the fifth (5th) Business Day after the Borrowing Date
for such Swing Line Loan. The Borrower may at any time pay, without penalty or
premium, all outstanding Swing Line Loans or, in a minimum amount of $500,000
and increments of $100,000 in excess thereof, any portion of the outstanding
Swing Line Loans, upon notice to the Administrative Agent and the Swing Line
Bank. In addition, the Administrative Agent (i) may at any time in its sole
discretion with respect to any outstanding Swing Line Loan, or (ii) shall, in
the event the Borrower shall not have otherwise repaid such Loan, on the fifth
(5th) Business Day after the Borrowing Date of any Swing Line Loan, require each
Lender (including the Swing Line Bank) to make a Revolving Loan in the amount of
such Lender’s Pro Rata Share of such Swing Line Loan, for the purpose of
repaying such Swing Line Loan. The making of such Revolving Loans by the Lenders
shall discharge the Borrower’s obligation under the first sentence of this
Section 2.2(D) and such failure to pay shall not constitute a Default by the
Borrower. Promptly following receipt of notice pursuant to this Section 2.2(D)
from the Administrative Agent, each Lender shall make available its required
Revolving Loan or Revolving Loans, in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIV. Revolving
Loans made pursuant to this Section 2.2(D) shall initially be Floating Rate
Loans and thereafter may be continued as Floating Rate Loans or converted into
Eurodollar Rate Loans in the manner provided in Section 2.9 and subject to the
other conditions and limitations therein set forth and set forth in this Article
II. Unless a Lender shall have notified the Swing Line Bank, prior to its making
any Swing Line Loan, that any applicable condition precedent set forth in
Sections 5.1 and 5.2, as applicable, had not then been satisfied, such Lender’s
obligation to make Revolving Loans pursuant to this Section 2.2(D) to repay
Swing Line Loans shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Administrative Agent, the Swing Line Bank or any
other Person, (b) the occurrence or continuance of a Default or Unmatured
Default, (c) any adverse change in the condition (financial or otherwise) of the
Borrower or (d) any other circumstances, happening or event whatsoever. In the
event that any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.2(D), the Administrative Agent shall be entitled
to receive, retain and apply against such obligation the principal and interest
otherwise payable to such Lender hereunder until the Administrative Agent
receives such payment from such Lender or such obligation is otherwise fully
satisfied. In addition to the foregoing, if for any reason any Lender fails to
make payment to the Administrative Agent of any amount due under this Section
2.2(D), such Lender shall be deemed, at the option of the Administrative Agent,
to have unconditionally and irrevocably purchased from the Swing Line Bank,
without recourse or warranty, an undivided interest and participation in the
applicable Swing Line Loan in the amount of such Revolving Loan, and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received. On the Termination Date, the Borrower shall repay in full the
outstanding principal balance of the Swing Line Loans.
 
2.3  Rate Options for all Advances; Maximum Interest Periods. The Swing Line
Loans shall be Floating Rate Loans at all times or shall bear interest at such
other rate as may be agreed to between the Borrower and the Swing Line Bank at
the time of the making of any such Swing Line Loan. The Revolving Loans may be
Floating Rate Advances or Eurodollar Rate Advances, or a combination thereof,
selected by the Borrower in accordance with Section 2.10. The Borrower may
select, in accordance with Section 2.9, rate options and Interest
Periods applicable to the Revolving Loans; provided that there shall be no more
than eight (8) Interest Periods in effect with respect to all of the Loans at
any time.
 
2.4  Optional Payments. The Borrower may from time to time and at any time upon
at least one (1) Business Day’s prior written notice repay or prepay, without
penalty or premium all or any part of outstanding Floating Rate Advances in an
aggregate minimum amount of $10,000,000 and in integral multiples of $1,000,000
in excess thereof. Eurodollar Rate Advances may be voluntarily repaid or prepaid
prior to the last day of the applicable Interest Period, subject to the
indemnification provisions contained in Section 4.4, provided, that the Borrower
may not so prepay Eurodollar Rate Advances unless it shall have provided at
least three (3) Business Days’ prior written notice to the Administrative Agent
of such prepayment and provided, further, that optional prepayments of
Eurodollar Rate Advances made pursuant to Section 2.1 shall be for the entire
amount of the outstanding Eurodollar Rate Advance.
 
2.5  Reduction of Revolving Loan Commitments; Increase of Aggregate Revolving
Loan Commitment.
 
(A)  Reduction of Revolving Loan Commitments. The Borrower may permanently
reduce the Aggregate Revolving Loan Commitment in whole, or in part ratably
among the Lenders, in an aggregate minimum amount of $25,000,000 and integral
multiples of $5,000,000 in excess of that amount (unless the Aggregate Revolving
Loan Commitment is reduced in whole), upon at least three (3) Business Days’
prior written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided, however, that the amount of the
Aggregate Revolving Loan Commitment may not be reduced below the aggregate
principal amount of the outstanding Revolving Credit Obligations. All accrued
Facility Fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Loans hereunder and all accrued Facility Fees
shall be payable upon any reduction of the Aggregate Revolving Loan Commitment
on the amount so reduced.
 
(B)  Increase of Aggregate Revolving Loan Commitment.
 
(i)  At any time, the Borrower may arrange (in consultation with the
Administrative Agent) for the Aggregate Revolving Loan Commitment to be
increased by an aggregate amount of up to $100,000,000 without the prior written
consent of all of the Lenders; provided, that the Aggregate Revolving Loan
Commitment shall at no time exceed $400,000,000. The Borrower shall provide
notice of such proposed increase in a written notice to the Administrative Agent
and the Lenders not less than twenty (20) Business Days prior to the proposed
effective date of such increase, which notice (a “Commitment Increase Notice”)
shall specify the amount of the proposed increase in the Aggregate Revolving
Loan Commitment and the proposed effective date of such increase. No Lender
shall have any obligation to increase its Revolving Loan Commitment pursuant to
a Commitment Increase Notice, and the Borrower shall not be required to offer
any Lender an opportunity to participate in the requested increase.
 
(ii)  Not later than three (3) Business Days prior to the proposed effective
date, the Borrower shall notify the Administrative Agent of (i) any Lender
(each, a “Proposed Increase Lender”) that shall have agreed to increase its
existing Revolving Loan Commitment in connection with such Commitment Increase
Notice and (ii) any financial institution that shall have agreed to become a new
“Lender” party hereto (each, a “Proposed New Lender”) in connection with such
Commitment Increase Notice. Each Proposed Increase Lender and Proposed New
Lender, and the allocation of the proposed increase in the Aggregate Revolving
Loan Commitment, shall be subject to the consent of the Administrative Agent and
JPMorgan, in its respective capacities as Principal Issuing Bank and Swing Line
Bank (which consent shall not be unreasonably withheld). If the Borrower shall
not have arranged for Lenders and Proposed New Lenders to commit to increases in
their Revolving Loan Commitment or new Revolving Loan Commitments, as
applicable, in an aggregate amount equal to the proposed increase in the
Aggregate Revolving Loan Commitment, then the Borrower shall be deemed to have
reduced the amount of its Commitment Increase Notice to the aggregate amount of
such increases and new Revolving Loan Commitments. The Administrative Agent
shall notify the Borrower and the Lenders on or before the Business Day
immediately prior to the proposed effective date of the amount of each Lender’s
and Proposed New Lender’s Revolving Loan Commitment and the amount of the
Aggregate Revolving Loan Commitment, which amount shall be effective on the
following Business Day.
 
(iii)  Any increase in the Aggregate Revolving Loan Commitment shall be subject
to the following conditions precedent: (i) the Borrower shall have obtained the
consent thereto of each Subsidiary Guarantor and its reaffirmation of any Loan
Documents executed by it, which consent and reaffirmation shall be in writing
and in form and substance reasonably satisfactory to the Administrative Agent,
(ii) as of the date of the Commitment Increase Notice and as of the proposed
effective date of the increase in the Aggregate Revolving Loan Commitment, all
representations and warranties shall be true and correct in all material
respects as though made on such date (unless any such representation and
warranty is made as of a specific date, in which case, such representation and
warranty shall be true and correct in all material respects as of such date) and
no Default or Unmatured Default shall have occurred and then be continuing,
(iii) the Borrower, the Administrative Agent and each Proposed New Lender or
Proposed Increase Lender shall have executed and delivered a Commitment and
Acceptance (a “Commitment and Acceptance”) substantially in the form of Exhibit
J hereto and (iv) the Borrower and any Proposed New Lender shall otherwise have
executed and delivered such other instruments, documents and agreements as the
Administrative Agent shall have reasonably requested in connection with such
increase. If any fee shall be charged by the Lenders in connection with any such
increase, such fee shall be in accordance with then prevailing market
conditions, which market conditions shall have been reasonably documented by the
Administrative Agent to the Borrower. Upon satisfaction of the conditions
precedent to any increase in the Aggregate Revolving Loan Commitment, the
Administrative Agent shall promptly advise the Borrower and each Lender of the
effective date of such increase. Upon the effective date of any increase in the
Aggregate Revolving Loan Commitment that is provided by a Proposed New Lender,
such Proposed New Lender shall be a party to this Agreement as a Lender and
shall have the rights and obligations of a Lender hereunder. Nothing contained
herein shall constitute, or otherwise be deemed to be, a commitment on the part
of any Lender to increase its Revolving Loan Commitment hereunder at any time.
 
(iv)  Upon the execution and delivery of such Commitment and Acceptance, the
Administrative Agent shall reallocate any outstanding Loans ratably among the
Lenders after giving effect to each such increase in the Aggregate Revolving
Loan Commitment; provided, that the Borrower hereby agrees to compensate each
Lender for all losses, expenses and liabilities incurred by such Lender in
connection with the sale and assignment of any Eurocurrency Rate Loans hereunder
on the terms and in the manner as set forth in Article IV.
 
2.6  Method of Borrowing. Not later than 2:00 p.m. (Chicago time) on each
Borrowing Date, each Lender shall make available its Revolving Loan, in
immediately available funds, to the Administrative Agent at its address
specified pursuant to Article XIV. The Administrative Agent will promptly make
the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.
 
2.7  Method of Selecting Types and Interest Periods for Advances. The Borrower
shall select the Type of Advance and, in the case of each Eurodollar Rate
Advance, the Interest Period applicable to each Advance from time to time. The
Borrower shall give the Administrative Agent irrevocable notice in substantially
the form of Exhibit B hereto (a “Borrowing/Election Notice”) not later than
11:00 a.m. (Chicago time) (a) on or before the Borrowing Date of each Floating
Rate Advance and (b) three (3) Business Days before the Borrowing Date for each
Eurodollar Rate Advance specifying: (i) the Borrowing Date (which shall be a
Business Day) of such Advance; (ii) the aggregate amount of such Advance; (iii)
the Type of Advance selected; and (iv) in the case of each Eurodollar Rate
Advance, the Interest Period applicable thereto; provided, however, that with
respect to the borrowing on the Initial Funding Date, such notice shall be
delivered in accordance with the terms of Section 2.1(a) and shall be
accompanied by the documentation specified in such Section, if applicable. The
Borrower shall select Interest Periods so that, to the best of the Borrower’s
knowledge, it will not be necessary to prepay all or any portion of any
Eurodollar Rate Advance prior to the last day of the applicable Interest Period
in order to make mandatory prepayments as required pursuant to the terms hereof.
Each Floating Rate Advance and all Obligations other than Loans shall bear
interest from and including the date of the making of such Advance, in the case
of Floating Rate Advances, and the date such Obligation is due and owing in the
case of such other Obligations, to (but not including) the date of repayment
thereof at the Alternate Base Rate, changing when and as such Alternate Base
Rate changes. Changes in the rate of interest on that portion of the Loans
maintained as Floating Rate Loans will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurodollar Rate Advance shall bear
interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined as applicable to such Eurodollar Rate Advance, changing
when and as the Applicable Margin changes. Changes in the rate of interest on
that portion of the Loans maintained as Eurodollar Rate Advances will take
effect simultaneously with each change in the Applicable Margin.
 
2.8  Minimum Amount of Each Advance. Each Advance (other than an Advance to
repay Swing Line Loans or a Reimbursement Obligation) shall be in the minimum
amount of $10,000,000 (and in multiples of $1,000,000 if in excess thereof);
provided, however, that any Floating Rate Advance may be in the amount of the
unused Aggregate Revolving Loan Commitment.
 
2.9  Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.
 
(A)  Right to Convert. The Borrower may elect from time to time, subject to the
provisions of Section 2.3,this Section 2.9 and Section 5.2 to convert all or any
part of a Loan of any Type into any other Type or Types of Loans; provided that
any conversion of any Eurodollar Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto.
 
(B)  Automatic Conversion and Continuation. Floating Rate Loans shall continue
as Floating Rate Loans unless and until such Floating Rate Loans are repaid or
converted into Eurodollar Rate Loans. Eurodollar Rate Loans shall continue as
Eurodollar Rate Loans until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Rate Loans shall be automatically
converted into Floating Rate Loans unless the Borrower shall have repaid such
Loans or given the Administrative Agent a Borrowing/Election Notice in
accordance with Section 2.9(D) requesting that, at the end of such Interest
Period, such Eurodollar Rate Loans continue as a Eurodollar Rate Loan.
 
(C)  No Conversion Post-Default. Notwithstanding anything to the contrary
contained in Section 2.9(A) or Section 2.9(B), no Loan may be converted into or
continued as a Eurodollar Rate Loan (except with the consent of the Required
Lenders) when any Default has occurred and is continuing.
 
(D)  Borrowing/Election Notice. The Borrower shall give the Administrative Agent
an irrevocable Borrowing/Election Notice of each conversion of a Floating Rate
Loan into a Eurodollar Rate Loan or continuation of a Eurodollar Rate Loan not
later than 11:00 a.m. (Chicago time) three (3) Business Days prior to the date
of the requested conversion or continuation, specifying: (i) the requested date
(which shall be a Business Day) of such conversion or continuation; (ii) the
amount and Type of the Loan to be converted or continued; and (iii) the amount
of Eurodollar Rate Loan(s) into which such Loan is to be converted or continued,
and the duration of the Interest Period applicable thereto.
 
2.10  Default Rate. After the occurrence and during the continuance of a
Default, the Administrative Agent or the Required Lenders may, at their option,
by notice to the Borrower declare that, (a) the interest rate(s) applicable to
the Obligations (other than Eurodollar Rate Advances, Letter of Credit fees
under Section 3.8(i) and Facility Fees) shall be equal to the Alternate Base
Rate, changing as and when the Alternate Base Rate changes, or, for Eurodollar
Rate Advances, the then highest Eurodollar Rate (utilizing the highest
Applicable Margin in effect from time to time), in each case, plus two percent
(2.00%) per annum for all Loans and other Obligations, (b) the fees payable
under Section 3.8(i) with respect to Letters of Credit shall be calculated using
the highest Applicable L/C Fee Percentage plus two percent (2.00%) per annum and
(c) the Facility Fees shall be calculated using the highest Applicable Facility
Fee Percentage; provided, that after the occurrence and during the continuance
of a Default under Sections 8.1(F), (G) or (I), the interest rate described in
clause (a) above, the Letter of Credit Fee described in clause (b) above and
the Facility Fee described in clause (c) above shall be applicable without any
election or action on the part of the Administrative Agent or any other Lender.
 
2.11  Method of Payment. All payments of principal, interest, fees, commissions
and L/C Obligations hereunder shall be made, without setoff, deduction or
counterclaim, in immediately available funds to the Administrative Agent at the
Administrative Agent’s address specified pursuant to Article XIV, or at any
other Lending Installation of the Administrative Agent specified in writing by
the Administrative Agent to the Borrower, by 2:00 p.m. (Chicago time) on the
date when due and shall be made ratably among the Lenders (unless such amount is
not to be shared ratably in accordance with the terms hereof). Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds which the Administrative Agent received at its address specified
pursuant to Article XIV or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. The Borrower authorizes
the Administrative Agent to charge the account of the Borrower maintained with
JPMorgan for each payment of principal, interest, fees, commissions and L/C
Obligations as it becomes due hereunder. Each reference to the Administrative
Agent in this Section 2.11 shall also be deemed to refer, and shall apply
equally, to each Issuing Bank, in the case of payments required to be made by
the Borrower to such Issuing Bank pursuant to Article III.
 
2.12  Evidence of Debt; Noteless Agreement.
 
(A)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(B)  The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period, if any, with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder, (iii) the original stated amount of each Letter of Credit
and the amount of the L/C Obligations outstanding at any time and (iv) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.
 
(C)  The entries made in the accounts maintained pursuant to clauses (A) and (B)
above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded unless the Borrower objects to information
contained therein within thirty (30) days of the Borrower’s receipt of such
information; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with the terms of this Agreement.
 
(D)  Any Lender may request that its Loans be evidenced by a promissory note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note for such Loans payable to the order of such Lender and in a form
approved by the Administrative Agent in its reasonable discretion and consistent
with the terms of this Agreement. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (prior to any assignment
pursuant to Section 13.3) be represented by one or more promissory notes in such
form, payable to the order of the payee named therein, except to the extent that
any such Lender subsequently returns any such note for cancellation and requests
that such Loans once again be evidenced as described in clauses (A) and (B)
above.
 
2.13  Telephonic Notices. The Borrower authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower. The Borrower agrees to deliver
promptly to the Administrative Agent a written confirmation, signed by an
Authorized Officer of the Borrower, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders with respect to such telephonic notice shall govern absent
manifest error. In case of disagreement concerning such notices, if
the Administrative Agent has recorded telephonic Borrowing/Election Notices,
such recordings will be made available to the Borrower upon the Borrower’s
request therefor.
 
2.14  Promise to Pay; Interest and Facility Fees; Interest Payment Dates;
Interest and Fee Basis; Loan and Control Accounts.
 
(A)  Promise to Pay. The Borrower unconditionally promises to pay when due the
principal amount of each Loan and all other Obligations incurred by it, and to
pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the other Loan Documents.
 
(B)  Interest Payment Dates. Interest accrued on each Floating Rate Loan shall
be payable on each Payment Date, commencing with the first such date to occur
after the date hereof and on any date on which such Floating Rate Loan is
prepaid, whether by acceleration or otherwise (including at maturity). Interest
accrued on each Eurodollar Rate Loan shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Rate Loan is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Rate Loan having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest accrued on the principal balance of all other
Obligations shall be payable in arrears (i) on each Payment Date, commencing on
the first such day following the incurrence of such Obligation, (ii) upon
repayment thereof in full or in part, and (iii) if not theretofore paid in full,
at the time such other Obligation becomes due and payable (whether by
acceleration or otherwise).
 
(C)  Facility Fees and Administrative Agent’s and Arrangers’ Fees.
 
(i)  The Borrower shall pay to the Administrative Agent, for the account of the
Lenders in accordance with their Pro Rata Shares, from and after the Closing
Date until the Termination Date, a facility fee (the “Facility Fee”) accruing at
the per annum rate of the then Applicable Facility Fee Percentage, on the
Aggregate Revolving Loan Commitment (whether used or unused).  All such Facility
Fees payable under this clause (C)(i) shall be payable quarterly in arrears on
each Payment Date occurring after the Closing Date (with the first such payment
being calculated for the period from the Closing Date and ending on December 31,
2004), and on the Termination Date.
 
(ii)  The Borrower shall pay to the Administrative Agent for the sole account of
the Administrative Agent and the Arrangers (unless otherwise agreed between the
Administrative Agent and the Arrangers and any Lender) the fees set forth in the
Initial Fee Letters, payable at the times and in the amounts set forth therein.
 
(D)  Interest and Fee Basis; Applicable Margin, Applicable Facility Fee
Percentage and Applicable L/C Fee Percentage.
 
(i)  Interest accrued on Eurodollar Rate Advances, fees payable with respect to
Letters of Credit and Facility Fees shall be calculated for actual days elapsed
on the basis of a year of 360 days, and interest accrued on Floating Rate
Advances and Swing Line Loans where the basis for calculation is the Alternate
Base Rate shall be calculated for actual days elapsed on the basis of a year of
365, or when appropriate 366, days. Interest shall be payable for the day an
Obligation is incurred but not for the day of any payment on the amount paid if
payment is received prior to 2:00 p.m. (Chicago time) at the place of payment.
If any payment of principal of or interest on a Loan or any payment of any other
Obligations shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.
 
(ii)  The Applicable Margin, Applicable Facility Fee Percentage and Applicable
L/C Fee Percentage shall be determined from time to time by reference to the
Pricing Schedule on the basis of the then applicable Leverage Ratio as described
in such Pricing Schedule. For purposes of such Pricing Schedule, the Leverage
Ratio shall be calculated as provided in Section 7.4(A).
 
2.15  Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Revolving Loan Commitment reduction notice, Commitment Increase Notice,
Borrowing/Election Notice repayment notice and issuance of Letter of Credit
notice received by it hereunder. The Administrative Agent will notify each
Lender of the interest rate applicable to each Eurodollar Rate Loan promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.
 
2.16  Lending Installations. Each Lender may book its Loans or Letters of Credit
at any Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation. Subject to the provisions of Section 4.6, each Lender
may, by written or facsimile notice to the Administrative Agent and the
Borrower, designate a Lending Installation through which Loans will be made by
it and for whose account Loan payments and/or payments of L/C Obligations are to
be made.
 
2.17  Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.
 
2.18  Termination Date. This Agreement shall be effective until the Termination
Date. Notwithstanding the termination of this Agreement, until all of the
Obligations (other than contingent indemnity obligations) shall have been fully
and indefeasibly paid and satisfied in cash (to the full extent that such
Obligations are payable in cash), all financing arrangements among the Borrower
and the Lenders under or in connection with this Agreement, the other Loan
Documents or the Hedging Agreements shall have been terminated and all of the
Letters of Credit shall have expired, been canceled or terminated, all of the
rights and remedies under this Agreement and the other Loan Documents shall
survive.
 
2.19  Replacement of Certain Lenders. In the event a Lender (an “Affected
Lender”) shall have: (i) failed to fund its Pro Rata Share of any Advance
requested by the Borrower, or to fund a Revolving Loan in order to repay Swing
Line Loans or Reimbursement Obligations, which such Lender is obligated to fund
under the terms of this Agreement and which failure has not been cured, (ii)
requested compensation from the Borrower under Sections 4.1, 4.2 or 4.5 to
recover Taxes, Other Taxes or other additional costs incurred by such Lender
which are not being incurred generally by the other Lenders, (iii) delivered a
notice pursuant to Section 4.3 claiming that such Lender is unable to extend
Eurodollar Rate Loans to the Borrower for reasons not generally applicable to
the other Lenders or (iv) has invoked Section 10.2, then, in any such case, the
Borrower or the Administrative Agent may make written demand on such Affected
Lender (with a copy to the Administrative Agent in the case of a demand by the
Borrower and a copy to the Borrower in the case of a demand by the
Administrative Agent) for the Affected Lender to assign, and such Affected
Lender shall use commercially reasonable efforts to assign five (5) Business
Days after the date of such demand, to one or more financial institutions that
comply with the provisions of Section 13.3 which the Borrower or the
Administrative Agent, as the case may be, shall have engaged for such purpose
(“Replacement Lender”), all of such Affected Lender’s rights and obligations
under this Agreement and the other Loan Documents (including, without
limitation, its Revolving Loan Commitment, all Loans owing to it, all of its
participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit and Swing Line Loans hereunder) in
accordance with Section 13.3. The Administrative Agent agrees, upon the
occurrence of such events with respect to an Affected Lender and upon the
written request of the Borrower, to use its reasonable efforts to obtain the
commitments from one or more financial institutions to act as a Replacement
Lender. The Administrative Agent is authorized to execute any Assignment and
Assumption as attorney-in-fact for any Affected Lender failing to execute and
deliver the same within five (5) Business Days after the date of such demand.
Further, with respect to such assignment the Affected Lender shall have
concurrently received, in cash, all amounts due and owing to the Affected Lender
hereunder or under any other Loan Document, including, without limitation, the
aggregate outstanding principal amount of the Loans owed to such Lender,
together with accrued interest thereon through the date of such assignment,
amounts payable under Sections 4.1, 4.2 and 4.5 with respect to such Affected
Lender and compensation payable under Section 2.14(C) in the event of any
replacement of any Affected Lender under clause (ii) or clause (iii) of this
Section 2.19; provided that upon such Affected Lender’s replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 4.1, 4.2, 4.4, 4.5 and 10.7, as well as to
any fees accrued for its account hereunder and not yet paid, and shall continue
to be obligated under Article XI with respect to losses, obligations,
liabilities, damages, penalties, actions, judgments, costs, expenses or
disbursements for matters which occurred prior to the date the Affected Lender
is replaced. Upon the replacement of any Affected Lender pursuant to
this Section 2.19, the provisions of Section 9.2 shall continue to apply with
respect to Loans which are then outstanding with respect to which the Affected
Lender failed to fund its Pro Rata Share and which failure has not been cured.
 
ARTICLE III: THE LETTER OF CREDIT FACILITY
 
3.1  Obligation to Issue Letters of Credit. Subject to the terms and conditions
of this Agreement and in reliance upon the representations, warranties and
covenants of the Borrower herein set forth, each Issuing Bank hereby agrees to
issue for the account of the Borrower through such Issuing Bank’s branches as it
and the Borrower may jointly agree, one or more standby Letters of Credit
denominated in Dollars in accordance with this Article III, from time to time
during the period, commencing on the Initial Funding Date and ending on the
fifth (5th) Business Day prior to the Revolving Loan Termination Date.
 
3.2  Transitional Letters of Credit. Schedule 3.2 contains a schedule of certain
letters of credit issued for the account of the Borrower prior to the Initial
Funding Date (the “Transitional Letters of Credit”), all of which have been
issued pursuant to the Existing Credit Agreement. Subject to the satisfaction of
the conditions contained in Sections 5.1 and 5.2, from and after the Initial
Funding Date such letters of credit shall be deemed to be Letters of Credit
issued by an Issuing Bank pursuant to this Article III for all purposes
hereunder. For purposes of clarification, each term or provision applicable to
the issuance of a Letter of Credit (including conditions applicable thereto)
shall be deemed to include the deemed issuance of the Transitional Letters of
Credit on the Initial Funding Date.
 
3.3  Types and Amounts. No Issuing Bank shall have any obligation to and no
Issuing Bank shall:
 
(i)  issue any Letter of Credit if on the date of issuance, before or after
giving effect to the Letter of Credit requested hereunder, (a) the Revolving
Credit Obligations at such time would exceed the Aggregate Revolving Loan
Commitment at such time, or (b) the aggregate outstanding amount of the L/C
Obligations would exceed $10,000,000; or
 
(ii)  issue any Letter of Credit which has an expiration date later than the
date which is the earlier of (a) one (1) year after the date of issuance thereof
or (b) five (5) Business Days immediately preceding the Revolving Loan
Termination Date; provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (b) above).
 
3.4  Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, the obligation of any Issuing Bank
to issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:
 
(i)  the Borrower shall have delivered to such Issuing Bank (with copies
delivered simultaneously to the Administrative Agent) at such times and in such
manner as such Issuing Bank may reasonably prescribe, a request for issuance of
such Letter of Credit in substantially the form of Exhibit C hereto, duly
executed applications for such Letter of Credit, and such other documents,
instructions and agreements as may be required pursuant to the terms thereof
(all such applications, documents, instructions, and agreements being referred
to herein as the “L/C Documents”), and the proposed Letter of Credit shall be
reasonably satisfactory to such Issuing Bank as to form and content; and
 
(ii)  as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit and no law, rule
or regulation applicable to such Issuing Bank and no request or directive
(whether or not having the force of law) from a Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit or request that such Issuing
Bank refrain from the issuance of Letters of Credit generally or the issuance of
that Letter of Credit.
 
3.5  Procedure for Issuance of Letters of Credit. (a) Subject to the terms and
conditions of this Article III and provided that the applicable conditions set
forth in Sections 5.1 and 5.2 hereof have been satisfied, the applicable Issuing
Bank shall, on the requested date, issue a Letter of Credit on behalf of the
Borrower in accordance with such Issuing Bank’s usual and customary business
practices and, in this connection, such Issuing Bank may assume that the
applicable conditions set forth in Section 5.2 hereof have been satisfied unless
it shall have received notice to the contrary from the Administrative Agent or a
Lender or has knowledge that the applicable conditions have not been met.
 
(b) Immediately upon such issuance, the applicable Issuing Bank shall give the
Administrative Agent written or telex notice, or telephonic notice confirmed
promptly thereafter in writing, of the issuance of a Letter of Credit, provided,
however, that the failure to provide such notice shall not result in any
liability on the part of such Issuing Bank.
 
(c) The applicable Issuing Bank shall not extend (including as a result of any
evergreen provision) or amend any Letter of Credit unless the requirements of
this Section 3.5 are met as though a new Letter of Credit was being requested
and issued.
 
3.6  Letter of Credit Participation. On the date of this Agreement, with respect
to the Transitional Letters of Credit, and immediately upon the issuance of each
additional Letter of Credit hereunder, each Lender with a Pro Rata Share shall
be deemed to have automatically, irrevocably and unconditionally purchased and
received from each Issuing Bank an undivided interest and participation in and
to each Letter of Credit, the obligations of the Borrower in respect thereof,
and the liability of the applicable Issuing Bank thereunder (collectively, an
“L/C Interest”) in an amount equal to the amount available for drawing under
such Letter of Credit multiplied by such Lender’s Pro Rata Share. If the
Borrower fails at any time to repay a Reimbursement Obligation pursuant to
Section 3.7, promptly following receipt of notice from the Administrative Agent
or the applicable Issuing Bank, each Lender shall make payment to the
Administrative Agent, for the account of the applicable Issuing Bank, in
immediately available funds in an amount equal to such Lender’s Pro Rata Share
of the amount of any unreimbursed payment of an L/C Draft or other draw under a
Letter of Credit. The obligation of each Lender to reimburse the applicable
Issuing Bank under this Section 3.6 shall be unconditional, continuing,
irrevocable and absolute. In the event that any Lender fails to make payment to
the Administrative Agent of any amount due under this Section 3.6, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied; provided, however, that nothing
contained in this sentence shall relieve such Lender of its obligation to
reimburse the applicable Issuing Bank for such amount in accordance with this
Section 3.6.
 
3.7  Reimbursement Obligation. The Borrower agrees unconditionally, irrevocably
and absolutely to pay immediately to the Administrative Agent, for the account
of the Lenders, the amount of each advance drawn under or pursuant to a Letter
of Credit or an L/C Draft related thereto (such obligation of the Borrower to
reimburse the Administrative Agent for an advance made under a Letter of Credit
or L/C Draft being hereinafter referred to as a “Reimbursement Obligation” with
respect to such Letter of Credit or L/C Draft), each such reimbursement to be
made by the Borrower no later than the Business Day on which the applicable
Issuing Bank makes payment of each such L/C Draft or, in the case of any other
draw on a Letter of Credit, the date specified in the demand of the applicable
Issuing Bank. If the Borrower at any time fails to repay a Reimbursement
Obligation pursuant to this Section 3.7, such failure shall not constitute a
Default if the Revolving Credit Obligations do not, and after making Revolving
Loans in repayment of such Reimbursement Obligation would not, exceed the
Aggregate Revolving Loan Commitments and the conditions set forth in Sections
5.2(i) and (ii) have been satisfied, and the Borrower shall be deemed to have
elected to borrow Revolving Loans from the Lenders, as of the date of the
advance giving rise to the Reimbursement Obligation, equal in amount to the
amount of the unpaid Reimbursement Obligation. Such Revolving Loans shall be
made as of the date of the payment giving rise to such Reimbursement Obligation,
automatically, without notice and without any requirement to satisfy the
conditions precedent otherwise applicable to an Advance of Revolving Loans. Such
Revolving Loans shall constitute a Floating Rate Advance, the proceeds of which
Advance shall be used to repay such Reimbursement Obligation. If, for any
reason, the Borrower fails to repay a Reimbursement Obligation on the day such
Reimbursement Obligation arises and, for any reason, the Lenders are unable to
make or have no obligation to make Revolving Loans, then such Reimbursement
Obligation shall bear interest from and after such day, until paid in full, at
the interest rate applicable to a Floating Rate Advance.
 
3.8  Letter of Credit Fees. The Borrower agrees to pay:
 
(i)  quarterly, in arrears, to the Administrative Agent for the ratable benefit
of the Lenders, except as set forth in Section 9.2, a letter of credit fee at a
rate per annum equal to the Applicable L/C Fee Percentage on the average daily
outstanding face amount available for drawing under all standby Letters of
Credit;
 
(ii)  quarterly, in arrears, to the applicable Issuing Bank, a letter of credit
fronting fee in an amount or at a rate per annum to be negotiated by the
Borrower and the applicable Issuing Bank at the time of issuance of each standby
Letter of Credit on the average daily outstanding face amount available for
drawing under all Letters of Credit issued by such Issuing Bank; and
 
(iii)  to the applicable Issuing Bank, all customary fees and other issuance,
amendment, cancellation, document examination, negotiation, transfer and
presentment expenses and related charges in connection with the issuance,
amendment, cancellation, presentation of L/C Drafts, negotiation, transfer and
the like customarily charged by such Issuing Bank with respect to standby
Letters of Credit, payable at the time of invoice of such amounts.
 
3.9  Issuing Bank Reporting Requirements. Upon the request of any Lender, each
Issuing Bank shall furnish to such Lender copies of any Letter of Credit and any
application for or reimbursement agreement with respect to a Letter of Credit to
which such Issuing Bank is party.
 
3.10  Indemnification; Exoneration. In addition to amounts payable as elsewhere
provided in this Article III, the Borrower hereby agrees to protect, indemnify,
pay and save harmless the Administrative Agent, each Issuing Bank and each
Lender from and against any and all liabilities and costs which the
Administrative Agent, such Issuing Bank or such Lender may incur or be subject
to as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit other than, in the case of such Issuing Bank, as a result of its gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction, or (ii) the failure of such Issuing Bank to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).
 
(B) As among the Borrower, the Lenders, the Administrative Agent and each
Issuing Bank, the Borrower assumes all risks of the acts and omissions of, or
misuse of such Letter of Credit by, the beneficiary of any Letters of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by the Borrower at the time of request for any Letter of Credit,
neither the Administrative Agent, any Issuing Bank nor any Lender shall be
responsible (in the absence of gross negligence or willful misconduct in
connection therewith, as determined by the final judgment of a court of
competent jurisdiction): (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of the Letters of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, or other similar form of
teletransmission or otherwise; (v) for errors in interpretation of technical
trade terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) for the misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks and the Lenders, including, without
limitation, any Governmental Acts. None of the above shall affect, impair, or
prevent the vesting of any Issuing Bank’s rights or powers under this Section
3.10.
 
(C) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put such Issuing Bank, the Administrative Agent or any Lender
under any resulting liability to the Borrower or relieve the Borrower of any of
its obligations hereunder to any such Person.
 
(D) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.
 
3.11  Cash Collateral. Notwithstanding anything to the contrary herein or in any
application for a Letter of Credit, after the occurrence and during the
continuance of a Default, the Borrower shall, upon the Administrative Agent’s
demand, deliver to the Administrative Agent for the benefit of the Lenders and
the Issuing Banks, cash, or other collateral of a type satisfactory to the
Required Lenders, having a value, as determined by such Lenders, equal to 105%
of the aggregate outstanding L/C Obligations. In addition, but without
duplication of amounts deposited pursuant to the foregoing sentence, if the
Revolving Credit Availability is at any time less than the amount of contingent
L/C Obligations outstanding at any time, the Borrower shall deposit cash
collateral with the Administrative Agent in an amount equal to 105% of the
amount by which such L/C Obligations exceed such Revolving Credit Availability.
Any such collateral shall be held by the Administrative Agent in a separate
account appropriately designated as a cash collateral account in relation to
this Agreement and the Letters of Credit and retained by the Administrative
Agent for the benefit of the Lenders and the Issuing Banks as collateral
security for the Borrower’s obligations in respect of this Agreement and each of
the Letters of Credit and L/C Drafts. Such amounts shall be applied to reimburse
the Issuing Banks for drawings or payments under or pursuant to Letters of
Credit or L/C Drafts, or if no such reimbursement is required, to payment of
such of the other Obligations as the Administrative Agent shall determine. If no
Default shall be continuing, amounts remaining in any cash collateral account
established pursuant to this Section 3.11 which are not to be applied to
reimburse the Issuing Banks for amounts actually paid or to be paid by the
Issuing Banks in respect of a Letter of Credit or L/C Draft, shall be returned
promptly to the Borrower (after deduction of the Administrative Agent’s
reasonable out-of-pocket expenses incurred in connection with such cash
collateral account) as the Letters of Credit expire.
 
ARTICLE IV: YIELD PROTECTION; TAXES
 
4.1  Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
 
(i)  subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its Loans or L/C Interests, or
 
(ii)  imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Rate
Advances), or
 
(iii)  imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its Loans or L/C Interests or reduces any amount receivable by any
Lender or any applicable Lending Installation in connection with its Loans or
L/C Interests, or requires any Lender or any applicable Lending Installation to
make any payment calculated by reference to the amount of Loans or L/C Interests
held or interest received by it, by an amount deemed material by such Lender,
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Loans, L/C
Interests or Revolving Loan Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such Loans, L/C
Interests or Revolving Loan Commitment, then, within fifteen (15) days of demand
by such Lender, the Borrower shall pay such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction in
amount received.
 
Notwithstanding the foregoing provisions of this Section 4.1, if any Lender
fails to notify the Borrower of any event or circumstance which will entitle
such Lender to compensation pursuant to this Section 4.1 within ninety (90) days
after such Lender obtains knowledge of such event or circumstance, then such
Lender shall not be entitled to compensation from the Borrower for any amount
arising prior to the date which is ninety (90) days before the date on which
such Lender notifies the Borrower of such event or circumstance.
 
4.2  Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a Change, then, within fifteen (15) days of demand by
such Lender, the Borrower shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of
such increased capital which such Lender reasonably determines is attributable
to this Agreement, its Loans, L/C Interests or its Revolving Loan Commitment
hereunder (after taking into account such Lender’s customary policies as to
capital adequacy). “Change” means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of or
change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the July 1988 report of the Basle Committee on Banking
Regulation and Supervisory Practices Entitled “International Convergence of
Capital Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
 
4.3  Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Rate Advances are
not available or (ii) the interest rate applicable to Eurodollar Rate Advances
does not accurately reflect the cost of making or maintaining Eurodollar Rate
Advances, then the Administrative Agent shall suspend the availability of
Eurodollar Rate Advances and require any affected Eurodollar Rate Advances to be
repaid or converted to Floating Rate Advances, subject to the payment of any
funding indemnification amounts required by Section 4.4.
 
4.4  Funding Indemnification. If any payment of a Eurodollar Rate Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Rate Advance
is not made on the date specified by the Borrower for any reason other than
default by the Lenders, the Borrower will indemnify each Lender for any loss or
cost incurred by it resulting therefrom (excluding loss of margin), including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Rate Advance.
 
4.5  Taxes.
 
(i)  All payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any of the other Loan Documents shall be
made free and clear of and without deduction for any and all Taxes. If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender, any Issuing Bank or the Administrative
Agent, (a) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 4.5) such Lender, such Issuing Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within thirty (30) days after such payment is made. Such Lender,
such Issuing Bank or the Administrative Agent, as the case may be, shall
promptly reimburse the Borrower for such payments to the extent such Lender,
such Issuing Bank or the Administrative Agent receives actual knowledge that it
has received any tax credit or other benefit in connection with such tax
payments and that such tax credit or benefit is clearly attributable to this
Agreement.
 
(ii)  In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any promissory note
issued hereunder or from the execution or delivery of, or otherwise with respect
to, this Agreement or any promissory note issued hereunder (“Other Taxes”).
 
(iii)  The Borrower hereby agrees to indemnify the Administrative Agent and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 4.5) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within thirty
(30) days of the date the Administrative Agent or such Lender makes demand
therefor pursuant to Section 4.6.
 
(iv)  Each Lender that is not incorporated or organized under the laws of the
United States of America or a state thereof (each a “Non-U.S. Lender”) agrees
that it will, not less than ten (10) Business Days after the date of this
Agreement, or, if later, the date on which such Non-U.S. Lender becomes a party
hereto, deliver to each of the Borrower and the Administrative Agent a United
States Internal Revenue Form W-8 or W-9, as the case may be, and deliver to the
Administrative Agent two duly completed copies of United States Internal Revenue
Forms W-8BEN and W-8ECI, certifying in either case that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.
 
(v)  For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 4.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request (without cost to the
Borrower) to assist such Non-U.S. Lender to recover such Taxes.
 
(vi)  Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any promissory
note issued hereunder pursuant to the law of any relevant jurisdiction or any
treaty shall deliver to the Borrower (with a copy to the Administrative Agent),
at the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.
 
(vii)  If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason other than as a
result of the gross negligence or willful misconduct of the Administrative
Agent), such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the
Administrative Agent under this subsection, together with all costs and expenses
related thereto (including attorneys fees and time charges of attorneys for the
Administrative Agent, which attorneys may be employees of the Administrative
Agent). The obligations of the Lenders under this Section 4.5(vii) shall survive
the payment of the Obligations, the termination of the Letters of Credit and
termination of this Agreement.
 
4.6  Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Rate Loans to reduce any liability of the Borrower to
such Lender under Sections 4.1, 4.2 and 4.5 or to avoid the unavailability of
Eurodollar Rate Advances under Section 4.3, so long as such designation is not,
in the reasonable judgment of such Lender, disadvantageous to such Lender. Each
Lender shall deliver a written statement of such Lender to the Borrower (with a
copy to the Administrative Agent) as to the amount due, if any, under Section
4.1, 4.2, 4.4 or 4.5. Such written statement shall set forth in reasonable
detail the calculations upon which such Lender determined such amount and shall
be final, conclusive and binding on the Borrower in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurodollar Rate Loan shall be calculated as though each Lender funded its
Eurodollar Rate Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not, and
without regard to loss of margin. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 4.1, 4.2, 4.4 and 4.5 shall survive payment of the
Obligations, termination of the Letters of Credit and termination of this
Agreement.
 
ARTICLE V: CONDITIONS PRECEDENT
 
5.1  Initial Advances and Letters of Credit. The Lenders shall not be required
to make the initial Loans or issue any Letters of Credit (including the deemed
issuance of the Transitional Letters of Credit) unless the Borrower has
furnished to the Administrative Agent each of the following, with sufficient
copies for the Lenders, all in form and substance satisfactory to the
Administrative Agent and the Lenders:
 
(1)  Copies of the Certificate of Incorporation of the Borrower and each of the
Subsidiary Guarantors (collectively, the “Loan Parties”), together with all
amendments and a certificate of good standing, both certified by the appropriate
governmental officer in its jurisdiction of incorporation;
 
(2)  Copies, certified by the Secretary or Assistant Secretary of each of the
Loan Parties, of its By-Laws and of its Board of Directors’ resolutions
authorizing the execution of the Loan Documents entered into by it;
 
(3)  An incumbency certificate, executed by the Secretary or Assistant Secretary
of each of the Loan Parties, which shall identify by name and title and bear the
original or facsimile signature of the officers of the Loan Parties authorized
to sign the Loan Documents and the officers of the Borrower authorized to make
borrowings hereunder, upon which certificate the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower;
 
(4)  A certificate, in form and substance satisfactory to the Administrative
Agent signed by the treasurer of the Borrower, stating that on the Initial
Funding Date (both before and after giving effect to any proposed Loan to be
made and/or Letter of Credit to be issued thereon), all of the representations
in this Agreement are true and correct and no Default or Unmatured Default has
occurred and is continuing;
 
(5)  The written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent and the Lenders, in substantially the form attached hereto
as Exhibit E and containing assumptions and qualifications acceptable to the
Administrative Agent and the Lenders;
 
(6)  Written money transfer instructions reasonably requested by the
Administrative Agent, addressed to the Administrative Agent and signed by an
Authorized Officer of the Borrower;
 
(7)  Evidence satisfactory to the Administrative Agent that the Borrower had
paid to the Administrative Agent and the Arrangers the fees agreed to in the
Initial Fee Letters;
 
(8)  Evidence satisfactory to the Administrative Agent that the Existing Credit
Agreement has terminated and that all obligations, indebtedness and liabilities
outstanding under the Existing Credit Agreement have been repaid in full (it
being understood and agreed that the Transitional Letters of Credit shall be
evidenced hereby in accordance with Section 3.2), or the Borrower has arranged
for such termination and repayment from the proceeds of the initial Loans
hereunder (in each case, as documented in a payoff letter in form and substance
reasonably satisfactory to the Administrative Agent); and
 
(9)  Such other documents as the Administrative Agent or any Lender or its
counsel may have reasonably requested, including, without limitation, the
Subsidiary Guaranty, opinions of counsel, an officer’s no-default certificate
and each other document reflected on the List of Closing Documents attached as
Exhibit F to this Agreement.
 
5.2  Each Advance and Letter of Credit. The Lenders shall not be required to
make, convert or continue any Advance, or issue, amend, extend or renew any
Letter of Credit, unless on the applicable Borrowing Date, or in the case of a
Letter of Credit, the date on which the Letter of Credit is to be issued,
amended, extended or renewed, both before and after taking into account the
proposed borrowing, conversion or continuation or Letter of Credit:
 
(i)  There exists no Default or Unmatured Default;
 
(ii)  The representations and warranties contained in Article VI are true and
correct in all material respects as of such Borrowing Date or issuance date, as
applicable; and
 
(iii)  The Revolving Credit Obligations do not, and after making such proposed
Advance or issuing such Letter of Credit would not, exceed the Aggregate
Revolving Loan Commitment.
 
Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 5.2(i) and (ii) have been satisfied. Any Lender may require a duly
completed officer’s certificate in substantially the form of Exhibit G hereto
and/or a duly completed compliance certificate in substantially the form of
Exhibit H hereto as a condition to making an Advance.
 
ARTICLE VI: REPRESENTATIONS AND WARRANTIES
 
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrower, and to issue the Letters of Credit described herein, the Borrower
represents and warrants as follows to each Lender and the Administrative Agent
as of the Closing Date and thereafter on each date as required by Sections 5.1
and 5.2:
 
6.1  Organization; Corporate Powers. Each of the Borrower and each of its
Material Subsidiaries (i) is a corporation, limited liability company,
partnership or other commercial entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) is
duly qualified to do business as a foreign entity and is in good standing under
the laws of each jurisdiction in which failure to be so qualified and in good
standing could reasonably be expected to have a Material Adverse Effect, and
(iii) has all requisite power and authority to own, operate and encumber its
property and to conduct its business as presently conducted and as proposed to
be conducted.
 
6.2  Authority.
 
(A)  Each of the Borrower and each of its Subsidiaries has the requisite power
and authority to execute, deliver and perform each of the Loan Documents which
are to be executed by it or which have been executed by it as required by this
Agreement and the other Loan Documents and (ii) to file the Loan Documents, if
any, which must be filed by it or which have been filed by it as required by
this Agreement, the other Loan Documents or otherwise with any Governmental
Authority.
 
(B)  The execution, delivery, performance and filing, as the case may be, of
each of the Loan Documents which must be executed or filed by the Borrower or
any of its Subsidiaries or which have been executed or filed as required by this
Agreement, the other Loan Documents or otherwise and to which the Borrower or
any of its Subsidiaries is a party, and the consummation of the transactions
contemplated thereby, have been duly approved by the respective boards of
directors and, if necessary, the shareholders of the Borrower and its
Subsidiaries, and such approvals have not been rescinded. No other action or
proceedings on the part of the Borrower or its Subsidiaries are necessary to
consummate such transactions.
 
(C)  Each of the Loan Documents to which the Borrower or any of its Subsidiaries
is a party has been duly executed, delivered or filed, as the case may be, by
such party and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms (except as enforceability may be limited
by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, including
concepts of reasonableness, materiality, good faith and fair dealing and the
possible unavailability of specific performance, injunctive relief or other
equitable remedies (whether enforcement is sought by proceedings in equity or at
law)), is in full force and effect and no material term or condition thereof has
been amended, modified or waived from the terms and conditions contained in the
Loan Documents delivered to the Administrative Agent pursuant to Section 5.1
without the prior written consent of the Required Lenders (or all of the Lenders
if required by Section 9.3), and the Borrower and its Subsidiaries have
performed and complied with all the material terms, provisions, agreements and
conditions set forth therein and required to be performed or complied with by
the Borrower or its Subsidiaries on or before the Initial Funding Date, and no
unmatured default, default or breach of any covenant by any such party exists
thereunder.
 
6.3  No Conflict; Governmental Consents. The execution, delivery and performance
of each of the Loan Documents to which the Borrower or any of its Subsidiaries
is a party do not and will not (i) conflict with the certificate or articles of
incorporation or by-laws (or equivalent constituent documents) of the Borrower
or any of its Subsidiaries, (ii) constitute a tortious interference with any
Contractual Obligation of any Person or conflict with, result in a breach of or
constitute (with or without notice or lapse of time or both) a default under any
Requirement of Law (including, without limitation, any Environmental Property
Transfer Act) or Contractual Obligation of the Borrower or any of its
Subsidiaries, or require termination of any Contractual Obligation, except such
interference, breach or default which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, (iii) result in or
require the creation or imposition of any Lien whatsoever upon any of the
property or assets of the Borrower or any of its Subsidiaries, other than Liens
permitted or created by the Loan Documents, or (iv) require any approval of the
Borrower’s or any of its Subsidiaries’ Board of Directors (or equivalent
governing body) or shareholders, as applicable, except such as have been
obtained. Except as set forth on Schedule 6.3 to this Agreement, the execution,
delivery and performance of each of the Loan Documents to which the Borrower or
any of its Subsidiaries is a party do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by any
Governmental Authority, including under any Environmental Property Transfer Act,
except filings, consents or notices which have been made, obtained or given, or
which, if not made, obtained or given, individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.
 
6.4  Financial Statements.
 
The September 30, 2003 consolidated financial statements of the Borrower and its
Subsidiaries heretofore delivered to the Lenders were prepared in accordance
with generally accepted accounting principles in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.
 
6.5  No Material Adverse Change. Since September 30, 2003 (determined by
reference to the financial statements prepared with respect to the Borrower and
its Subsidiaries), there has occurred no change in the business, properties,
condition (financial or otherwise), performance, results of operations or
prospects of the Borrower, or the Borrower and its Subsidiaries taken as a whole
or any other event which has had or would reasonably be expected to have a
Material Adverse Effect.
 
6.6  Taxes.
 
(A)  Tax Examinations. All deficiencies which have been asserted against the
Borrower or any of the Borrower’s Subsidiaries as a result of any federal,
state, local or foreign tax examination for each taxable year in respect of
which an examination has been conducted have been fully paid or finally settled
or are being contested in good faith, and no issue has been raised by any taxing
authority in any such examination which, by application of similar principles,
reasonably can be expected to result in assertion by such taxing authority of a
material deficiency for any other year not so examined which has not been
reserved for in the Borrower’s consolidated financial statements to the extent,
if any, required by Agreement Accounting Principles. Except as permitted
pursuant to Section 7.2(D), neither the Borrower nor any of the Borrower’s
Subsidiaries anticipates any material tax liability with respect to the years
which have not been closed pursuant to applicable law.
 
(B)  Payment of Taxes. All tax returns and reports of the Borrower and its
Subsidiaries required to be filed have been timely filed, and all taxes,
assessments, fees and other governmental charges thereupon and upon their
respective property, assets, income and franchises which are shown in such
returns or reports to be due and payable have been paid except those items which
are being contested in good faith and have been reserved for in accordance with
Agreement Accounting Principles. The Borrower has no knowledge of any proposed
tax assessment against the Borrower or any of its Subsidiaries that will have or
could reasonably be expected to have a Material Adverse Effect, except for any
such liability in respect of other members of the consolidated group of which
the Borrower previously was a member as a Subsidiary of Ralston Purina Company,
in respect of which and solely to the extent that (i) the Borrower is entitled
to be indemnified by Ralston Purina Company or its successors pursuant to that
certain Tax Sharing Agreement, dated as of April 1, 2000, between Ralston Purina
Company and the Borrower (as the same has been or may hereafter be amended or
otherwise modified) and (ii) the Borrower’s right to indemnification for such
liability is not being contested by Ralston Purina Company (or, if previously
contested, any such contest has not been resolved in favor of Ralston Purina
Company).
 
6.7  Litigation; Loss Contingencies and Violations. Except as set forth in
Schedule 6.7 (the “Disclosed Litigation”), as of the Closing Date, there is no
action, suit, proceeding, arbitration or, to the knowledge of any member of the
Borrower’s Senior Management Team, investigation before or by any Governmental
Authority or private arbitrator pending or, to the knowledge of any member of
the Borrower’s Senior Management Team, threatened against the Borrower, any of
its Subsidiaries or any property of any of them. Neither (a) any of the
Disclosed Litigation nor (b) from and after the Closing Date, any other action,
suit, proceeding, arbitration or, to the knowledge of any member of the
Borrower’s Senior Management Team, investigation before or by any Governmental
Authority or private arbitrator pending or, to the knowledge of any member of
the Borrower’s Senior Management Team, threatened against the Borrower, any of
its Subsidiaries or any property of any of them (i) challenges the validity or
the enforceability of any material provision of the Loan Documents or (ii) has
had or could reasonably be expected to have a Material Adverse Effect. There is
no material loss contingency within the meaning of Agreement Accounting
Principles which has not been reflected in the consolidated financial statements
of the Borrower prepared and delivered pursuant to Section 7.1(A) for the fiscal
period during which such material loss contingency was incurred. Neither the
Borrower nor any of its Subsidiaries is (A) in violation of any applicable
Requirements of Law which violation will have or could reasonably be expected to
have a Material Adverse Effect, or (B) subject to or in default with respect to
any final judgment, writ, injunction, restraining order or order of any nature,
decree, rule or regulation of any court or Governmental Authority which will
have or could reasonably be expected to have a Material Adverse Effect.
 
6.8  Subsidiaries. Schedule 6.8 to this Agreement (i) contains, as of the
Closing Date, a description of the corporate structure of the Borrower, its
Subsidiaries and any other Person in which the Borrower or any of its
Subsidiaries holds an Equity Interest in excess of 5%; and (ii) accurately sets
forth, as of the Closing Date, (A) the correct legal name, the jurisdiction of
incorporation or organization and the jurisdictions in which each of the
Borrower and the direct and indirect Subsidiaries of the Borrower are qualified
to transact business as a foreign corporation, (B) the authorized, issued and
outstanding shares of each class of Capital Stock of the Borrower and each of
its Subsidiaries and the owners of such shares (on a fully-diluted basis), and
(C) a summary of the direct and indirect partnership, joint venture, or other
Equity Interests, if any, of the Borrower and each Subsidiary of the Borrower in
any Person that is not a corporation. After the formation or acquisition of any
New Subsidiary permitted under Section 7.3(F), if requested by the
Administrative Agent, the Borrower shall provide a supplement to Schedule 6.8 to
this Agreement reflecting the addition of such New Subsidiary. Except as
disclosed on Schedule 6.8, none of the issued and outstanding Capital Stock of
the Borrower or any of its Subsidiaries is subject to any vesting, redemption,
or repurchase agreement, and there are no warrants or options outstanding with
respect to such Capital Stock. The outstanding Capital Stock of the Borrower and
each of its Subsidiaries is duly authorized, validly issued, fully paid and
nonassessable and the stock of the Borrower’s Subsidiaries is not Margin Stock.
 
6.9  ERISA. No Benefit Plan has incurred any material accumulated funding
deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived. Neither the Borrower nor any member of the Controlled
Group has incurred any material liability to the PBGC which remains outstanding
other than the payment of premiums. As of the last day of the most recent prior
plan year, the market value of assets under each Benefit Plan, other than any
Multiemployer Plan, was not by a material amount less than the present value of
benefit liabilities thereunder (determined in accordance with the actuarial
valuation assumptions described therein). Neither the Borrower nor any member of
the Controlled Group has (i) failed to make a required contribution or payment
to a Multiemployer Plan of a material amount or (ii) incurred a material
complete or partial withdrawal under Section 4203 or Section 4205 of ERISA from
a Multiemployer Plan. Neither the Borrower nor any member of the Controlled
Group has failed to make an installment or any other payment of a material
amount required under Section 412 of the Code on or before the due date for such
installment or other payment. Each Plan, Foreign Employee Benefit Plan and
Non-ERISA Commitment complies in all material respects in form, and has been
administered in all material respects in accordance with its terms and, in
accordance with all applicable laws and regulations, including but not limited
to ERISA and the Code. There have been no and there is no prohibited transaction
described in Sections 406 of ERISA or 4975 of the Code with respect to any Plan
for which a statutory or administrative exemption does not exist which could
reasonably be expected to subject the Borrower or any of is Subsidiaries to
material liability. Neither the Borrower nor any member of the Controlled Group
has taken or failed to take any action which would constitute or result in a
Termination Event, which action or inaction could reasonably be expected to
subject the Borrower or any of its Subsidiaries to material liability. Neither
the Borrower nor any member of the Controlled Group is subject to any material
liability under, or has any potential material liability under, Section 4063,
4064, 4069, 4204 or 4212(c) of ERISA. The present value of the aggregate
liabilities to provide all of the accrued benefits under any Foreign Pension
Plan do not exceed the current fair market value of the assets held in trust or
other funding vehicle for such plan by a material amount. With respect to any
Foreign Employee Benefit Plan other than a Foreign Pension Plan, reasonable
reserves have been established in accordance with prudent business practice or
where required by ordinary accounting practices in the jurisdiction in which
such plan is maintained. For purposes of this Section 6.9, “material” means any
amount, noncompliance or other basis for liability which could reasonably be
expected to subject the Borrower or any of its Subsidiaries to liability,
individually or in the aggregate with each other basis for liability under this
Section 6.9, in excess of $30,000,000.
 
6.10  Accuracy of Information. The information, exhibits and reports furnished
by or on behalf of the Borrower and any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents, the representations and warranties of the
Borrower and its Subsidiaries contained in the Loan Documents, and all
certificates and documents delivered to the Administrative Agent and the Lenders
pursuant to the terms thereof, taken as a whole, do not contain as of the date
furnished any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading.
 
6.11  Securities Activities. Neither the Borrower nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.
 
6.12  Material Agreements. Neither the Borrower nor any Subsidiary is a party to
any Contractual Obligation or subject to any charter or other corporate or
similar restriction which individually or in the aggregate will have or could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries has received notice or has knowledge that (i) it is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it, or (ii) any condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default with respect to any
such Contractual Obligation, in each case, except where such default or
defaults, if any, individually or in the aggregate will not have or could not
reasonably be expected to have a Material Adverse Effect.
 
6.13  Compliance with Laws. The Borrower and its Subsidiaries are in compliance
with all Requirements of Law applicable to them and their respective businesses,
in each case where the failure to so comply individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
 
6.14  Assets and Properties. The Borrower and each of its Subsidiaries has legal
title to all of its material assets and properties (tangible and intangible,
real or personal) owned by it or a valid leasehold interest in all of its leased
assets (except insofar as marketability may be limited by any laws or
regulations of any Governmental Authority affecting such assets), and all such
assets and property are free and clear of all Liens, except Liens permitted
under Section 7.3(C). Substantially all of the assets and properties owned by,
leased to or used by the Borrower and/or each such Subsidiary of the Borrower
are in adequate operating condition and repair, ordinary wear and tear excepted.
Neither this Agreement nor any other Loan Document, nor any transaction
contemplated under any such agreement, will affect any right, title or interest
of the Borrower or such Subsidiary in and to any of such assets in a manner that
has or could reasonably be expected to have a Material Adverse Effect.
 
6.15  Statutory Indebtedness Restrictions. Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 1935, the Federal Power Act, the Interstate Commerce Act, or the
Investment Company Act of 1940, or any other federal or state statute or
regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.
 
6.16  Insurance. The insurance policies and programs in effect with respect to
the respective properties, assets, liabilities and business of the Borrower and
its Subsidiaries reflect coverage that is reasonably consistent with prudent
industry practice.
 
6.17  Labor Matters. No attempt to organize the employees of the Borrower or any
of its Subsidiaries, and no labor disputes, strikes or walkouts affecting the
operations of the Borrower or any of its Subsidiaries, is pending, or, to the
Borrower’s knowledge, threatened, planned or contemplated, which has or could
reasonably be expected to have a Material Adverse Effect.
 
6.18  Environmental Matters. (A) Except as disclosed on Schedule 6.18 to this
Agreement:
 
(i)  the operations of the Borrower and its Subsidiaries comply in all material
respects with Environmental, Health or Safety Requirements of Law;
 
(ii)  the Borrower and its Subsidiaries have all material permits, licenses or
other authorizations required under Environmental, Health or Safety Requirements
of Law and are in material compliance with such permits;
 
(iii)  neither the Borrower, any of its Subsidiaries nor any of their respective
present property or operations, or, to the Borrower’s or any of its
Subsidiaries’ knowledge, any of their respective past property or operations,
are subject to or the subject of, any investigation known to the Borrower or any
of its Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any material remedial
action; or (C) any material claims or liabilities arising from the Release or
threatened Release of a Contaminant into the environment;
 
(iv)  there is not now, nor to the Borrower’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Borrower or any of
its Subsidiaries any landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any polychlorinated biphenyls (PCBs) used in hydraulic
oils, electric transformers or other equipment, or any asbestos containing
material that would result in material remediation costs or material penalties
to the Borrower or any of its Subsidiaries; and
 
(v)  neither the Borrower nor any of its Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.
 
(B) For purposes of this Section 6.18 “material” means any noncompliance or
other basis for liability which could reasonably be likely to subject the
Borrower or any of its Subsidiaries to liability, individually or in the
aggregate with each other basis for liability under this Section 6.18, in excess
of $30,000,000.
 
6.19  Solvency. After giving effect to (i) the Loans to be made (or, if
applicable, Letters of Credit to be issued) on the Initial Funding Date or each
such other date as Loans requested hereunder are made (or Letters of Credit are
issued), (ii) the other transactions contemplated by this Agreement and the
other Loan Documents and (iii) the payment and accrual of all transaction costs
with respect to the foregoing, the Borrower is, and the Borrower and its
Subsidiaries taken as a whole are, Solvent.
 
6.20  Benefits. Each of the Borrower and its Subsidiaries will benefit from the
financing arrangement established by this Agreement. The Administrative Agent
and the Lenders have stated and the Borrower acknowledges that, but for the
agreement by each of the Subsidiary Guarantors to execute and deliver the
Subsidiary Guaranty, the Administrative Agent and the Lenders would not have
made available the credit facilities established hereby on the terms set forth
herein.
 
ARTICLE VII:   COVENANTS
 
The Borrower covenants and agrees that so long as any Revolving Loan Commitments
are outstanding and thereafter until all of the Obligations (other than
contingent indemnity obligations) shall have been fully and indefeasibly paid
and satisfied in cash, all financing arrangements among the Borrower and the
Lenders shall have been terminated and all of the Letters of Credit shall have
expired, been canceled or terminated, unless the Required Lenders shall
otherwise give prior written consent:
 
7.1  Reporting. The Borrower shall:
 
(A)  Financial Reporting. Furnish to the Administrative Agent (with sufficient
copies for each of the Lenders, which the Administrative Agent shall promptly
deliver to the Lenders):
 
(i)  Quarterly Reports. As soon as practicable, and in any event within
forty-five (45) days after the end of each of the Borrower’s first three fiscal
quarters, the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such period and the related consolidated statements of income and
cash flows of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, certified by the chief financial officer of the Borrower on
behalf of the Borrower as fairly presenting the consolidated financial position
of the Borrower and its Subsidiaries as at the dates indicated and the results
of their operations and cash flows for the periods indicated in accordance with
Agreement Accounting Principles, subject to normal year-end audit adjustments
and the absence of footnotes.
 
(ii)  Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (a) the consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidated and consolidating statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for such fiscal year, and in comparative form the corresponding figures for the
previous fiscal year along with consolidating schedules in form and substance
sufficient to calculate the financial covenants set forth in Section 7.4, and
(b) an audit report on the consolidated financial statements (but not the
consolidating financial statements or schedules) listed in clause (a) hereof of
independent certified public accountants of recognized national standing, which
audit report shall be unqualified and shall state that such financial statements
fairly present the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in conformity with Agreement Accounting
Principles and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards.
 
(iii)  Officer’s Compliance Certificate. Together with each delivery of any
financial statements (a) pursuant to clauses (i) and (ii) of this Section
7.1(A), an Officer’s Certificate from the chief financial officer or treasurer
of the Borrower, substantially in the form of Exhibit G attached hereto and made
a part hereof, stating that (x) the representations and warranties of the
Borrower contained in Article VI hereof shall have been true and correct in all
material respects as of the date of such Officer’s Certificate and (y) as of the
date of such Officer’s Certificate no Default or Unmatured Default exists, or if
any Default or Unmatured Default exists, stating the nature and status thereof
and (b) pursuant to clauses (i) and (ii) of this Section 7.1(A), a compliance
certificate, substantially in the form of Exhibit H attached hereto and made a
part hereof, signed by the Borrower’s chief financial officer or treasurer
setting forth calculations for the period which demonstrate compliance, when
applicable, with the provisions of Section 7.2(K), Sections 7.3(A) through (Q)
and Section 7.4, and which calculate the Leverage Ratio for purposes of
determining the then Applicable Margin, Applicable Facility Fee Percentage and
Applicable L/C Fee Percentage.
 
(B)  Notice of Default and Adverse Developments. Promptly upon any of the chief
executive officer, chief operating officer, chief financial officer, treasurer
or controller of the Borrower obtaining actual knowledge (i) of any condition or
event which constitutes a Default or Unmatured Default, or becoming aware that
any Lender or Administrative Agent has given any written notice with respect to
a claimed Default or Unmatured Default under this Agreement, (ii) that any
Person having the authority to give such a notice has given any written notice
to the Borrower or any Subsidiary of the Borrower or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Section 8.1(E), or (iii) that any other development, financial or otherwise,
which could reasonably be expected to have a Material Adverse Effect has
occurred specifying (a) the nature and period of existence of any such claimed
default, Default, Unmatured Default, condition or event, (b) the notice given or
action taken by such Person in connection therewith, and (c) what action the
Borrower has taken, is taking and proposes to take with respect thereto.
 
(C)  ERISA Notices. Deliver or cause to be delivered to the Administrative Agent
and the Lenders, at the Borrower’s expense, the following information and
notices as soon as reasonably possible, and in any event:
 
(i)  within ten (10) Business Days after any member of the Controlled Group
obtains knowledge that a Termination Event has occurred which could reasonably
be expected to subject the Borrower to liability individually or in the
aggregate in excess of $25,000,000, a written statement of the chief financial
officer of the Borrower describing such Termination Event and the action, if
any, which the member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, and when known, any action taken or threatened by
the IRS, DOL or PBGC with respect thereto;
 
(ii)  within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Borrower or a member of the Controlled Group with
respect to such request within ten (10) Business Days after such communication
is received; and
 
(iii)  within ten (10) Business Days after the Borrower or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.
 
For purposes of this Section 7.1(C), the Borrower and any member of the
Controlled Group shall be deemed to know all facts known by the administrator of
any Plan of which the Borrower or any member of the Controlled Group is the plan
sponsor.
 
(D)  Other Indebtedness. Deliver to the Administrative Agent (i) a copy of each
regular report, notice or communication regarding potential or actual defaults
(including any accompanying officer’s certificate) delivered by or on behalf of
the Borrower to the holders of funded Material Indebtedness, including, without
limitation holders of Indebtedness under any Financing Facility, pursuant to the
terms of the agreements governing such Indebtedness, such delivery to be made at
the same time and by the same means as such notice or other communication is
delivered to such holders, and (ii) a copy of each notice received by the
Borrower from the holders of funded Material Indebtedness who are authorized
and/or have standing to deliver such notice pursuant to the terms of such
Indebtedness, such delivery to be made promptly after such notice is received by
Borrower.
 
(E)  Other Reports. Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of all financial statements, reports and notices, if any,
sent by the Borrower to its securities holders or filed with the Commission by
the Borrower, other than Reports on Form 8-K which contain only information
furnished pursuant to Item 12 thereof.
 
(F)  Environmental Notices. As soon as possible and in any event within ten (10)
days after receipt by the Borrower, deliver or cause to be delivered to the
Administrative Agent a copy of (i) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the Release by the Borrower, any of its Subsidiaries, or any other
Person of any Contaminant into the environment, and (ii) any notice alleging any
violation of any Environmental, Health or Safety Requirements of Law by the
Borrower or any of its Subsidiaries if, in either case, such notice or claim
relates to an event which could reasonably be expected to subject the Borrower
and each of its Subsidiaries to liability individually or in the aggregate in
excess of $25,000,000.
 
(G)  Amendments to Financing Facilities. Promptly after the execution thereof,
deliver or cause to be delivered to the Administrative Agent copies of all
material amendments to any of the documents evidencing Indebtedness extended to
the Borrower or any of its Subsidiaries under any of the Financing Facilities
and any other Material Indebtedness.
 
(H)  Other Information. Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Borrower, any of its
Subsidiaries, or their respective businesses and assets, including, without
limitation, schedules identifying and describing any Asset Sale (and the use of
the net cash proceeds thereof), as from time to time may be reasonably requested
by the Administrative Agent.
 
7.2  Affirmative Covenants.
 
(A)  Corporate Existence, Etc. Except as permitted pursuant to Section 7.3(H),
the Borrower shall, and shall cause each of its Subsidiaries to, at all times
maintain its existence and preserve and keep, or cause to be preserved and kept,
in full force and effect its rights and franchises material to its businesses.
 
(B)  Corporate Powers; Conduct of Business. The Borrower shall, and shall cause
each of its Material Subsidiaries to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified will have or would
reasonably be expected to have a Material Adverse Effect. The Borrower will, and
will cause each Material Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted unless the failure of the Borrower or its Material
Subsidiaries to carry on and conduct its business as so described would not
reasonably be expected to have a Material Adverse Effect.
 
(C)  Compliance with Laws, Etc. The Borrower shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless, in either
case, failure to comply or obtain such permits would not reasonably be expected
to have a Material Adverse Effect.
 
(D)  Payment of Taxes and Claims; Tax Consolidation. The Borrower shall pay, and
cause each of its Subsidiaries to pay, (i) all taxes, assessments and other
governmental charges imposed upon it or on any of its properties or assets or in
respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon, and (ii) all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a Lien (other
than a Lien permitted by Section 7.3(C)) upon any of the Borrower’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (i) above or claims
referred to in clause (ii) above (and interest, penalties or fines relating
thereto) need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with Agreement
Accounting Principles shall have been made therefor.
 
(E)  Insurance. The Borrower shall maintain for itself and its Subsidiaries, or
shall cause each of its Subsidiaries to maintain in full force and effect,
insurance policies and programs, with such deductibles or self-insurance amounts
as reflect coverage that is reasonably consistent with prudent industry practice
as determined by the Borrower.
 
(F)  Inspection of Property; Books and Records; Discussions. The Borrower shall
permit and cause each of the Borrower’s Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or any Lender to
visit and inspect any of the properties of the Borrower or any of its
Subsidiaries, to examine their respective financial and accounting records and
other material data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers and independent certified public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours, as often as may be reasonably requested (provided that an
officer of the Borrower or any of its Subsidiaries may, if it so desires, be
present at and participate in any such discussion). The Borrower shall keep and
maintain, and cause each of the Borrower’s Subsidiaries to keep and maintain, in
all material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If a
Default has occurred and is continuing, the Borrower, upon the Administrative
Agent’s request, shall turn over copies of any such records to the
Administrative Agent or its representatives.
 
(G)  ERISA Compliance. The Borrower shall, and shall cause each of the
Borrower’s Subsidiaries to, establish, maintain and operate all Plans to comply
in all material respects with the provisions of ERISA and shall operate all
Plans and Non-ERISA Commitments to comply in all material respects with the
applicable provisions of the Code, all other applicable laws, and the
regulations and interpretations thereunder and the respective requirements of
the governing documents for such Plans and Non-ERISA Commitments, except for any
noncompliance which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
(H)  Maintenance of Property. The Borrower shall cause all property necessary
for the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Borrower may be necessary for the conduct of its business;
provided, however, that nothing in this Section 7.2(H) shall prevent the
Borrower from discontinuing the operation or maintenance of any of such property
if such discontinuance is, in the judgment of the Borrower, desirable in the
conduct of its business or the business of any Subsidiary and not
disadvantageous in any material respect to the Administrative Agent or the
Lenders.
 
(I)  Environmental Compliance. The Borrower and its Subsidiaries shall comply
with all Environmental, Health or Safety Requirements of Law, except where
noncompliance will not have or is not reasonably likely to subject the Borrower
or any of its Subsidiaries, individually or in the aggregate, to liability in
excess of $30,000,000.
 
(J)  Use of Proceeds. The Borrower shall use the proceeds of the Loans solely
for the general corporate purposes of the Borrower and its Subsidiaries,
including, without limitation, to finance Permitted Acquisitions and to
refinance indebtedness outstanding under the Existing Credit Agreement.
 
(K)  Addition of Subsidiary Guarantors.
 
(a)  New Subsidiaries. The Borrower shall cause each New Subsidiary that is, at
any time, a Material Domestic Subsidiary (other than a SPV) to deliver to the
Administrative Agent an executed Supplement to become a Subsidiary Guarantor
under the Subsidiary Guaranty in the form of Exhibit I attached hereto (a
“Supplement”) and appropriate corporate resolutions, opinions and other
documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible upon the creation, acquisition
of or capitalization thereof or if otherwise necessary to remain in compliance
with Section 7.3(Q), but in any event within thirty (30) days of such creation,
acquisition or capitalization.
 
(b)  Additional Material Domestic Subsidiaries. If any consolidated Subsidiary
of the Borrower (other than a New Subsidiary to the extent addressed in Section
7.2(K)(a) or a SPV) becomes a Material Domestic Subsidiary, the Borrower shall
cause any such Material Domestic Subsidiary to deliver to the Administrative
Agent an executed Supplement to become a Subsidiary Guarantor and appropriate
corporate resolutions, opinions and other documentation in form and substance
reasonably satisfactory to the Administrative Agent in connection therewith,
such Supplement and other documentation to be delivered to the Administrative
Agent as promptly as possible but in any event within thirty (30) days following
the date on which such consolidated Subsidiary became a Material Domestic
Subsidiary.
 
(c)  Additional Subsidiary Guarantors.
 
(i)  If at any time a member of the Senior Management Team of the Borrower has
actual knowledge that the aggregate assets of all of the Borrower’s domestic
consolidated Subsidiaries (other than SPVs) which are not Subsidiary Guarantors
exceed ten percent (10%) of Consolidated Domestic Assets of the Borrower and its
consolidated Subsidiaries (other than the SPVs), as calculated by the Borrower,
the Borrower shall cause such domestic consolidated Subsidiaries as are
necessary to reduce such aggregate assets to or below ten percent (10%) of such
Consolidated Domestic Assets to deliver to the Administrative Agent executed
Supplements to become Subsidiary Guarantors and appropriate corporate
resolutions, opinions and other documentation in form and substance reasonably
satisfactory to the Administrative Agent in connection therewith, such
Supplements and other documentation to be delivered to the Administrative Agent
as promptly as possible but in any event within thirty (30) days following the
initial date on which a member of the Senior Management Team of the Borrower
obtained actual knowledge that such aggregate assets exceed ten percent (10%) of
such Consolidated Domestic Assets.
 
(ii)  If at any time any Subsidiary of the Borrower which is not a Subsidiary
Guarantor guaranties any Indebtedness of the Borrower for which the Borrower is
a primary obligor (other than solely as a guarantor of obligations of its
Affiliates or other third parties), other than the Indebtedness hereunder, the
Borrower shall cause such Subsidiary to deliver to the Administrative Agent an
executed Supplement to become a Subsidiary Guarantor and appropriate corporate
resolutions, opinions and other documentation in form and substance reasonably
satisfactory to the Administrative Agent in connection therewith, such
Supplement and other documentation to be delivered to the Administrative Agent
as promptly as possible but in any event within thirty (30) days following the
delivery of the guaranty of such other Indebtedness.
 
7.3  Negative Covenants.
 
(A)  Subsidiary Indebtedness. The Borrower shall not permit any of its
Subsidiaries directly or indirectly to create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:
 
(i)  Indebtedness of the Subsidiaries under the Subsidiary Guaranty;
 
(ii)  Indebtedness in respect of guaranties executed by any Subsidiary Guarantor
with respect to any Indebtedness of the Borrower, provided such Indebtedness is
not incurred by the Borrower in violation of this Agreement;
 
(iii)  Indebtedness in respect of obligations secured by Customary Permitted
Liens;
 
(iv)  Indebtedness constituting Contingent Obligations permitted by Section
7.3(E);
 
(v)  Indebtedness arising from loans (a) from any Subsidiary to any wholly-owned
Subsidiary or (b) from the Borrower to any wholly-owned Subsidiary; provided,
that if any Subsidiary Guarantor is the obligor on such Indebtedness, such
Indebtedness shall be expressly subordinate to the payment in full in cash of
the Obligations on terms satisfactory to the Administrative Agent;
 
(vi)  Indebtedness in respect of Hedging Obligations permitted under Section
7.3(O);
 
(vii)  Indebtedness with respect to surety, appeal and performance bonds
obtained by any of the Borrower’s Subsidiaries in the ordinary course of
business;
 
(viii)  Indebtedness incurred in connection with the Receivables Purchase
Documents, provided, that Receivables Facility Attributed Indebtedness incurred
in connection therewith does not exceed $250,000,000 in the aggregate at any
time; and
 
(ix)  Other Indebtedness in addition to that referred to elsewhere in this
Section 7.3(A) incurred by the Borrower’s Subsidiaries; provided that no Default
or Unmatured Default shall have occurred and be continuing at the date of such
incurrence or would result therefrom; and provided further that the aggregate
outstanding amount of all Indebtedness incurred by the Borrower’s Subsidiaries
(other than Indebtedness incurred pursuant to clauses (i), (ii), (v), (vi) and
(viii) of this Section 7.3(A)) shall not at any time exceed 20% of the
Borrower’s Consolidated Total Capitalization.
 
(B)  Sales of Assets. Neither the Borrower nor any of its Subsidiaries shall
sell, assign, transfer, lease, convey or otherwise dispose of any property,
whether now owned or hereafter acquired, or any income or profits therefrom, or
enter into any agreement to do so, except:
 
(i)  sales of Inventory in the ordinary course of business;
 
(ii)  the disposition in the ordinary course of business of Equipment that is
obsolete, excess or no longer used or useful in the Borrower’s or its
Subsidiaries’ businesses;
 
(iii)  any transfer of an interest in Receivables, Receivables Related Security,
accounts or notes receivable on a limited recourse basis under the Receivables
Purchase Documents; provided that such transfer qualifies as a legal sale and as
a sale under Agreement Accounting Principles and that the amount of Receivables
Facility Attributed Indebtedness does not exceed $250,000,000 at any one time
outstanding; and
 
(iv)  sales, assignments, transfers, leases, conveyances or other dispositions
of other assets (other than pursuant to clauses (i), (ii) and (iii) above) if
such transaction (a) is for not less than fair market value, and (b) when
combined with all such other transactions (each such transaction being valued at
book value) occurring during the fiscal year in which such proposed transaction
occurred represents the disposition of not greater than fifteen percent (15%) of
the Borrower’s Consolidated Assets (such Consolidated Assets being calculated
for the end of the fiscal year immediately preceding that in which such
transaction is proposed to be entered into).
 
(C)  Liens. Neither the Borrower nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:
 
(i)  Liens, if any, created by the Loan Documents or otherwise securing the
Obligations;
 
(ii)  Customary Permitted Liens;
 
(iii)  Liens arising under the Receivables Purchase Documents; and
 
(iv)  other Liens, including Permitted Existing Liens, (a) securing Indebtedness
of the Borrower and/or (b) securing Indebtedness of the Borrower’s Subsidiaries
as permitted pursuant to Section 7.3(A), all of which, when taken together,
secure Indebtedness in an aggregate outstanding principal amount not to exceed
five percent (5%) of Consolidated Assets at any time.
 
In addition, neither the Borrower nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent for the benefit of itself and
the Holders of Obligations, as collateral for the Obligations; provided, that
any agreement, note, indenture or other instrument in connection with purchase
money indebtedness (including Capitalized Leases) may prohibit the creation of a
Lien in favor of the Administrative Agent for the benefit of itself and the
Holders of Obligations on the items of property obtained with the proceeds of
such purchase money indebtedness; provided, further, that (a) the Senior Note
Purchase Agreements in connection with the Senior Notes may prohibit the
creation of a Lien in favor of the Administrative Agent for the benefit of
itself and the Holders of Obligations, as collateral for the Obligations; (b)
the Receivables Purchase Documents may prohibit the creation of a Lien with
respect to all of the assets of the SPV and with respect to the Receivables and
Related Security of any of the Originators in favor of the Administrative Agent
for the benefit of itself and the Holders of Obligations, as collateral for the
Obligations; and (c) the Singapore Credit Agreement may prohibit the creation of
a Lien by the Borrower on the Capital Stock or assets of members of the
Singapore Regional Group to secure the Obligations.
 
(D)  Investments. Except to the extent permitted pursuant to paragraph (G)
below, neither the Borrower nor any of its Subsidiaries shall directly or
indirectly make or own any Investment except:
 
(i)  Investments in cash and Cash Equivalents;
 
(ii)  Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;
 
(iii)  Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
 
(iv)  Investments consisting of deposit accounts maintained by the Borrower and
its Subsidiaries;
 
(v)  Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 7.3(B);
 
(vi)  Investments in any consolidated Subsidiaries (other than joint ventures);
 
(vii)  Investments in joint ventures and nonconsolidated Subsidiaries in an
aggregate amount not to exceed $50,000,000;
 
(viii)  Investments constituting Permitted Acquisitions;
 
(ix)  Investments constituting Indebtedness permitted by Section 7.3(A) or
Contingent Obligations permitted by Section 7.3(E);
 
(x)  Investments in the SPVs (a) required in connection with the Receivables
Purchase Documents and (b) resulting from the transfers permitted by Section
7.3(B)(iii); and
 
(xi)  Investments in addition to those referred to elsewhere in this Section
7.3(D) in an aggregate amount not to exceed $50,000,000.
 
(E)  Contingent Obligations. None of the Borrower’s Subsidiaries shall directly
or indirectly create or become or be liable with respect to any Contingent
Obligation, except: (i) recourse obligations resulting from endorsement of
negotiable instruments for collection in the ordinary course of business; (ii)
Permitted Existing Contingent Obligations; (iii) obligations, warranties, and
indemnities, not relating to Indebtedness of any Person, which have been or are
undertaken or made in the ordinary course of business and not for the benefit of
or in favor of an Affiliate of the Borrower or such Subsidiary; (iv) Contingent
Obligations with respect to surety, appeal and performance bonds obtained by the
Borrower or any Subsidiary in the ordinary course of business; (v) Contingent
Obligations of the Subsidiary Guarantors under the Subsidiary Guaranty; (vi)
Contingent Obligations of Subsidiaries which are guarantors under a guaranty of
the Indebtedness evidenced by the Senior Notes and the Senior Note Purchase
Agreements; (vii) Contingent Obligations of the Borrower or any of its
Subsidiaries arising under the Receivables Purchase Documents; (viii) Contingent
Obligations of the Borrower, Energizer Singapore Pte. Ltd., a company organized
under the laws of Singapore, and Sonca Products Ltd., a company organized under
the laws of Hong Kong, under the Singapore Guarantees; (ix) Contingent
Obligations of non-domestic Subsidiaries represented by guarantees of
obligations of other non-domestic Subsidiaries; and (x) Contingent Obligations
incurred in the ordinary course of business by any of the Borrower’s
Subsidiaries in respect of obligations of any Subsidiary.
 
(F)  Conduct of Business; New Subsidiaries; Acquisitions. Except as expressly
provided in clause (c) in the definition of “Permitted Acquisition” below,
neither the Borrower nor any of its Subsidiaries shall engage in any business
other than the businesses engaged in by the Borrower and its Subsidiaries on the
date of such transaction and any business or activities which are substantially
similar, related or incidental thereto. The Borrower may create, acquire in a
Permitted Acquisition or capitalize any Subsidiary (a “New Subsidiary”) after
the date hereof if (i) no Default or Unmatured Default shall have occurred and
be continuing or would result therefrom; (ii) after such creation, acquisition
or capitalization, all of the representations and warranties contained herein
shall be true and correct; and (iii) after such creation, acquisition or
capitalization the Borrower shall be in compliance with the terms of Sections
7.2(K) and 7.3(Q).
 
Without in any way limiting the foregoing, neither the Borrower nor any of its
Subsidiaries shall make any Acquisitions, other than Acquisitions meeting the
following requirements or otherwise approved by the Required Lenders (each such
Acquisition constituting a “Permitted Acquisition”):
 
(a)  no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith, and all of the representations and warranties contained
herein shall be true and correct on and as of the date such Acquisition with the
same effect as though made on and as of such date;
 
(b)  the purchase is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller prior to the commencement of such Acquisition;
provided, however, that nothing in this clause (b) shall prevent the Borrower
from enforcing its rights against a seller following a default in such seller’s
obligations under any such agreement;
 
(c)  the businesses being acquired shall be consumer product companies or other
businesses that are substantially similar, related or incidental to the
businesses or activities engaged in by the Borrower and its Subsidiaries as of
the Closing Date, as well as suppliers to or distributors of products similar to
those of the Borrower and its Subsidiaries; provided, however, that the Borrower
and its Subsidiaries shall be permitted to acquire businesses that do not
satisfy the foregoing criteria in this clause (c) so long as the aggregate
purchase price for all such acquisitions does not exceed five percent (5%) of
the Borrower’s consolidated tangible net assets (on a pro forma basis) as of the
date of the consummation of such Acquisition; and
 
(d)  prior to each such Acquisition, the Borrower shall determine that after
giving effect to such Acquisition and the incurrence of any Indebtedness by the
Borrower or any of its Subsidiaries, to the extent permitted by Section 7.3(A),
in connection therewith, on a pro forma basis using historical audited and
reviewed unaudited financial statements obtained from the seller, broken down by
fiscal quarter in the Borrower’s reasonable judgment, as if the Acquisition and
such incurrence of Indebtedness had occurred on the first day of the
twelve-month period ending on the last day of the Borrower’s most recently
completed fiscal quarter, the Borrower would have been in compliance with the
financial covenants in Section 7.4 and not otherwise in Default.
 
(G)  Transactions with Shareholders and Affiliates. Except for (a) the
transactions set forth on Schedule 7.3(G), (b) Permitted Receivables Transfers
and (c) Investments permitted by Section 7.3(D), neither the Borrower nor any of
its Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder or
holders of any of the Equity Interests of the Borrower, or with any Affiliate of
the Borrower which is not its Subsidiary, on terms that are less favorable to
the Borrower or any of its Subsidiaries, as applicable, than those that might be
obtained in an arm’s length transaction at the time from Persons who are not
such a holder or Affiliate.
 
(H)  Restriction on Fundamental Changes. Neither the Borrower nor any of its
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Borrower’s or any such Subsidiary’s business or
property, whether now or hereafter acquired, except (i) transactions permitted
under Sections 7.3(B) or 7.3(F) (including the liquidation, winding up or
dissolution of a Subsidiary in connection with a transaction permitted under
Section 7.3(B)) and (ii) a Subsidiary of the Borrower may be merged into,
liquidated into or consolidated with the Borrower (in which case the Borrower
shall be the surviving corporation) or any wholly-owned Subsidiary of the
Borrower; provided if a Subsidiary Guarantor is merged into, liquidated into or
consolidated with another Subsidiary of the Borrower, the surviving Subsidiary
shall also be or shall become a Subsidiary Guarantor to the extent required
under Section 7.2(K) or 7.3(Q) hereunder.
 
(I)  Sales and Leasebacks. Neither the Borrower nor any of its Subsidiaries
shall become liable, directly, by assumption or by Contingent Obligation, with
respect to any lease, whether an operating lease or a Capitalized Lease, of any
property (whether real or personal or mixed), (i) which it or one of its
Subsidiaries sold or transferred or is to sell or transfer to any other Person,
or (ii) which it or one of its Subsidiaries intends to use for substantially the
same purposes as any other property which has been or is to be sold or
transferred by it or one of its Subsidiaries to any other Person in connection
with such lease, unless in either case the sale involved is not prohibited under
Section 7.3(B) and the lease involved is not prohibited under Section 7.3(A).
 
(J)  Margin Regulations; Use of Proceeds. Neither the Borrower nor any of its
Subsidiaries, shall use all or any portion of the proceeds of any credit
extended under this Agreement (i) to purchase or carry Margin Stock or (ii) for
any purpose other than those set forth in Section 7.2(J).
 
(K)  ERISA. The Borrower shall not:
 
(i)  permit to exist any accumulated funding deficiency (as defined in Sections
302 of ERISA and 412 of the Code), with respect to any Benefit Plan, whether or
not waived;
 
(ii)  terminate, or permit any Controlled Group member to terminate, any Benefit
Plan which would result in liability of the Borrower or any Controlled Group
member under Title IV of ERISA;
 
(iii)  fail, or permit any Controlled Group member to fail, to pay any required
installment or any other payment required under Section 412 of the Code on or
before the due date for such installment or other payment; or
 
(iv)  permit any unfunded liabilities with respect to any Foreign Pension Plan;
 
except where such transactions, events, circumstances, or failures are not,
individually or in the aggregate, reasonably expected to result in liability
individually or in the aggregate in excess of $25,000,000 or have a Material
Adverse Effect.
 
(L)  Corporate Documents. Neither the Borrower nor any of its Subsidiaries shall
amend, modify or otherwise change any of the terms or provisions in any of their
respective constituent documents as in effect on the date hereof in any manner
adverse to the interests of the Lenders, without the prior written consent of
the Required Lenders.
 
(M)  Fiscal Year. Neither the Borrower nor any of its consolidated Subsidiaries
shall change its fiscal year for accounting or tax purposes from a twelve-month
period ending September 30 of each year.
 
(N)  Subsidiary Covenants. The Borrower will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution on its stock, redeem or repurchase its
stock, make any other similar payment or distribution, pay any Indebtedness or
other Obligation owed to the Borrower or any other Subsidiary, make loans or
advances or other Investments in the Borrower or any other Subsidiary, to sell,
transfer or otherwise convey any of its property to the Borrower or any other
Subsidiary or merge, consolidate with or liquidate into the Borrower or any
other Subsidiary other than pursuant to (i) this Agreement, (ii) the Receivables
Purchase Documents and (iii) the Singapore Credit Agreement; provided, that the
Singapore Credit Agreement shall not in any way prohibit any member of the
Singapore Regional Group from paying dividends or making any other distribution
on its stock, redeeming or repurchasing its stock, making any other similar
payment or distribution, or paying any Indebtedness or other Obligation owed to
the Borrower or any Subsidiary Guarantor.
 
(O)  Hedging Obligations. The Borrower shall not and shall not permit any of its
Subsidiaries to enter into any Hedging Arrangements other than Hedging
Arrangements entered into by the Borrower or its Subsidiaries pursuant to which
the Borrower or such Subsidiary has hedged its or its Subsidiaries’ reasonably
estimated interest rate, foreign currency or commodity exposure and which are of
a non-speculative nature.
 
(P)  Issuance of Disqualified Stock. From and after the Closing Date, neither
the Borrower, nor any of its Subsidiaries shall issue any Disqualified Stock.
All issued and outstanding Disqualified Stock shall be treated as Indebtedness
for borrowed money for all purposes of this Agreement, and the amount of such
deemed Indebtedness shall be the aggregate amount of the liquidation preference
of such Disqualified Stock.
 
(Q)  Non-Guarantor Subsidiaries. The Borrower will not at any time permit the
aggregate assets of all of the Borrower’s domestic consolidated Subsidiaries
(other than the SPVs) which are not Subsidiary Guarantors to exceed ten percent
(10%) of Consolidated Domestic Assets of the Borrower and its consolidated
Subsidiaries (other than the SPVs). The Borrower shall not permit any of its
Subsidiaries (including non-domestic Subsidiaries) to guaranty any Indebtedness
of the Borrower other than the Indebtedness hereunder unless each such
Subsidiary is a Subsidiary Guarantor under the Subsidiary Guaranty.
 
7.4  Financial Covenants. The Borrower shall comply with the following:
 
(A)  Maximum Leverage Ratio. The Borrower shall not permit the ratio (the
“Leverage Ratio”) of (i) the sum of (a) all Indebtedness of the Borrower and its
Subsidiaries to (ii) EBITDA at any time to be greater than 3.50 to 1.00. The
Leverage Ratio shall be calculated, in each case, determined as of the last day
of each fiscal quarter based upon (a) for Indebtedness, Indebtedness as of the
last day of each such fiscal quarter; and (b) for EBITDA, the actual amount for
the four-quarter period ending on such day, calculated, with respect to
Permitted Acquisitions, on a pro forma basis using unadjusted historical audited
and reviewed unaudited financial statements obtained from the seller (with the
EBITDA component thereof broken down by fiscal quarter in the Borrower’s
reasonable judgment).
 
(B)  Minimum Interest Expense Coverage Ratio. The Borrower shall maintain a
ratio (the “Interest Expense Coverage Ratio”) for any applicable period of (a)
EBIT for such period to (b) Interest Expense for such period of greater than
3.00 to 1.00 for each fiscal quarter. The Interest Expense Coverage Ratio shall
be calculated as of the last day of each fiscal quarter for the four-quarter
period ending on such day, calculated, with respect to Permitted Acquisitions,
on a pro forma basis using unadjusted historical audited and reviewed unaudited
financial statements obtained from the seller (with the EBITDA component thereof
broken down by fiscal quarter in the Borrower’s reasonable judgment).
 
ARTICLE VIII:  FAULTS
 
8.1  Defaults. Each of the following occurrences shall constitute a Default
under this Agreement:
 
(A)  Failure to Make Payments When Due. The Borrower shall (i) fail to pay when
due any of the Obligations consisting of principal with respect to the Loans or
Reimbursement Obligations with respect to Letters of Credit or (ii) shall fail
to pay within five (5) Business Days of the date when due any of the other
Obligations under this Agreement or the other Loan Documents.
 
(B)  Breach of Certain Covenants. The Borrower shall fail duly and punctually to
perform or observe any agreement, covenant or obligation binding on the Borrower
or there shall otherwise be a breach of any covenant under:
 
(i)  Sections 7.1 or 7.2 (other than Section 7.2(K)) and such failure or breach
shall continue unremedied for thirty (30) days after the earlier to occur of (a)
the date on which written notice from the Administrative Agent or any Lender is
received by the Borrower of such breach and (b) the date on which a member of
the Senior Management Team of the Borrower or any Subsidiary Guarantor had
knowledge of the existence of such breach or should have known of the existence
of such breach; or
 
(ii)  Sections 7.2(K), 7.3 or 7.4.
 
(C)  Breach of Representation or Warranty. Any representation or warranty made
or deemed made by the Borrower to the Administrative Agent or any Lender herein
or by the Borrower or any of its Subsidiaries in any of the other Loan Documents
or in any statement or certificate at any time given by any such Person pursuant
to any of the Loan Documents shall be false or misleading in any material
respect on the date as of which made (or deemed made).
 
(D)  Other Defaults. The Borrower shall default in the performance of or
compliance with any term contained in this Agreement (other than as covered by
paragraphs (A) or (B) of this Section 8.1), or the Borrower or any of its
Subsidiaries shall default in the performance of or compliance with any term
contained in any of the other Loan Documents, and such default shall continue
for thirty (30) days after the earlier to occur of (a) the date on which written
notice from the Administrative Agent or any Lender is received by the Borrower
of such breach and (b) the date on which a member of the Senior Management Team
of the Borrower or any Subsidiary Guarantor had knowledge of the existence of
such breach or should have known of the existence of such breach.
 
(E)  Default as to Other Indebtedness. The Borrower or any of its Subsidiaries
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), beyond any period of grace
provided, with respect to any Indebtedness (other than Indebtedness hereunder)
which individually or together with other such Indebtedness as to which any such
failure exists (other than hereunder) constitutes Material Indebtedness; or any
breach, default or event of default (including any “Amortization Event” or event
of like import in connection with the Receivables Purchase Facility) shall
occur, or any other condition shall exist under any instrument, agreement or
indenture pertaining to any such Material Indebtedness having such aggregate
outstanding principal amount, beyond any period of grace, if any, provided with
respect thereto, if the effect thereof is to cause an acceleration, mandatory
redemption, a requirement that the Borrower or any of its Subsidiaries offer to
purchase such Material Indebtedness or other required repurchase of such
Material Indebtedness, or permit the holder(s) of such Material Indebtedness to
accelerate the maturity of any such Material Indebtedness or require a
redemption or other repurchase of such Material Indebtedness; or any such
Material Indebtedness shall be otherwise declared to be due and payable (by
acceleration or otherwise) or required to be prepaid, redeemed or otherwise
repurchased by the Borrower or any of its Subsidiaries (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof.
 
(F)  Involuntary Bankruptcy; Appointment of Receiver, Etc.
 
(i)  An involuntary case shall be commenced against the Borrower or any of the
Borrower’s Material Subsidiaries and the petition shall not be dismissed,
stayed, bonded or discharged within sixty (60) days after commencement of the
case; or a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower or any of the Borrower’s Material
Subsidiaries in an involuntary case, under any applicable bankruptcy, insolvency
or other similar law now or hereinafter in effect; or any other similar relief
shall be granted under any applicable federal, state, local or foreign law.
 
(ii)  A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any of the Borrower’s
Material Subsidiaries or over all or a substantial part of the property of the
Borrower or any of the Borrower’s Material Subsidiaries shall be entered; or an
interim receiver, trustee or other custodian of the Borrower or any of the
Borrower’s Material Subsidiaries or of all or a substantial part of the property
of the Borrower or any of the Borrower’s Material Subsidiaries shall be
appointed or a warrant of attachment, execution or similar process against any
substantial part of the property of the Borrower or any of the Borrower’s
Material Subsidiaries shall be issued and any such event shall not be stayed,
dismissed, bonded or discharged within sixty (60) days after entry, appointment
or issuance.
 
(G)  Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any of
the Borrower’s Material Subsidiaries (i) shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, (iii) shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property, (iv) shall make any assignment for the benefit of creditors, (v) shall
take any corporate action to authorize any of the foregoing or (vi) is generally
not paying, or admits in writing its inability to pay, its debts as they become
due.
 
(H)  Judgments and Attachments. Any money judgment(s) (other than a money
judgment covered by insurance as to which the insurance company has not
disclaimed or reserved the right to disclaim coverage), writ or warrant of
attachment, or similar process against the Borrower or any of its Subsidiaries
or any of their respective assets involving in any single case or in the
aggregate an amount in excess of $30,000,000 is or are entered and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days or
in any event later than fifteen (15) days prior to the date of any proposed sale
thereunder.
 
(I)  Dissolution. Any order, judgment or decree shall be entered against the
Borrower decreeing its involuntary dissolution or split up and such order shall
remain undischarged and unstayed for a period in excess of sixty (60) days; or
the Borrower shall otherwise dissolve or cease to exist except as specifically
permitted by this Agreement.
 
(J)  Loan Documents. At any time, for any reason, any Loan Document as a whole
that materially affects the ability of the Administrative Agent, or any of the
Lenders to enforce the Obligations ceases to be in full force and effect or the
Borrower or any of the Borrower’s Subsidiaries party thereto seeks to repudiate
its obligations under any Loan Document.
 
(K)  Termination Event. Any Termination Event occurs which the Required Lenders
believe is reasonably likely to subject either the Borrower or any of its
Subsidiaries to liability individually or in the aggregate in excess of
$30,000,000.
 
(L)  Waiver of Minimum Funding Standard. If the plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and the Required Lenders believe the
substantial business hardship upon which the application for the waiver is based
could reasonably be expected to subject either the Borrower or any of its
Subsidiaries to liability individually or in the aggregate in excess of
$30,000,000.
 
(M)  Change of Control. A Change of Control shall occur.
 
(N)  Hedging Agreements. Nonpayment by the Borrower of any material obligation
under any Hedging Agreement or the breach by the Borrower of any material term,
provision or condition contained in any such Hedging Agreement.
 
(O)  Environmental Matters. The Borrower or any of its Subsidiaries shall be the
subject of any proceeding or investigation pertaining to (i) the Release by the
Borrower or any of its Subsidiaries of any Contaminant into the environment,
(ii) the liability of the Borrower or any of its Subsidiaries arising from the
Release by any other Person of any Contaminant into the environment, or (iii)
any violation of any Environmental, Health or Safety Requirements of Law which
by the Borrower or any of its Subsidiaries, which, in any case, has or is
reasonably likely to subject either the Borrower or its Subsidiaries to
liability individually or in the aggregate in excess of $30,000,000.
 
(P)  Subsidiary Guarantor Revocation. Any Subsidiary Guarantor shall terminate
or revoke any of its obligations under the Subsidiary Guaranty or breach any of
the material terms of such Subsidiary Guaranty.
 
(Q)  Receivables Purchase Document Events. A “Termination Event” (as defined in
the 2000 Receivables Sale Agreement), an “Amortization Event” (as defined in the
2000 Receivables Purchase Agreement) or any other breach or event of like import
under any replacement Receivables Purchase Documents permitted hereby (any such
event, a “Receivables Facility Trigger Event”) shall (i) occur with respect to
the conduct or performance of (a) any Originator, (b) any servicer of the
Receivables (so long as such servicer is the Borrower or a Subsidiary thereof)
under the Receivables Purchase Documents, (c) any guarantor of the obligations
of any Originator or servicer under the Receivables Purchase Documents or (d)
any of their respective Subsidiaries other than an SPV and (ii) result in the
termination of reinvestments of collections or proceeds of Receivables and
Related Security under any agreements evidencing Receivables Facility Attributed
Indebtedness (it being understood and agreed that the occurrence of a
Receivables Facility Trigger Event resulting solely from (x) the conduct or
performance of an SPV and/or (y) the performance or quality of the Receivables
securing the obligations under the Receivables Purchase Documents, taken
together with the circumstances described in the foregoing clause (ii), shall
not give rise to a Default under this Section 8.1(Q)).
 
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.
 
ARTICLE IX: ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
 
9.1  Termination of Revolving Loan Commitments; Acceleration. If any Default
described in Section 8.1(F), (G) or (I) occurs with respect to the Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation of the
Issuing Banks to issue Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent or any Lender. If any
other Default occurs, the Required Lenders may terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation of the
Issuing Banks to issue Letters of Credit hereunder, or declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower expressly waives. Without in any way
limiting the foregoing, after the occurrence and during the continuance of a
Default, the Administrative Agent shall be entitled to exercise its right to
require cash collateral in support of 105% of the then aggregate outstanding L/C
Obligations in accordance with Section 3.11.
 
9.2  Defaulting Lender. In the event that any Lender fails to fund its Pro Rata
Share of any Advance requested or deemed requested by the Borrower (or an
Advance to repay Swing Line Loans to the Swing Line Bank or Reimbursement
Obligations to the Issuing Banks), which such Lender is obligated to fund under
the terms of this Agreement (the funded portion of such Advance being
hereinafter referred to as a “Non Pro Rata Loan”), until the earlier of
such Lender’s cure of such failure and the termination of the Revolving Loan
Commitments, the proceeds of all amounts thereafter repaid to the Administrative
Agent by the Borrower and otherwise required to be applied to such Lender’s
share of all other Obligations pursuant to the terms of this Agreement shall be
advanced to the Borrower by the Administrative Agent on behalf of such Lender to
cure, in full or in part, such failure by such Lender, but shall nevertheless be
deemed to have been paid to such Lender in satisfaction of such other
Obligations. Notwithstanding anything in this Agreement to the contrary:
 
(i)  the foregoing provisions of this Section 9.2 shall apply only with respect
to the proceeds of payments of Obligations and shall not affect the conversion
or continuation of Loans pursuant to Section 2.9;
 
(ii)  any such Lender shall be deemed to have cured its failure to fund its Pro
Rata Share of any Advance at such time as an amount equal to such Lender’s
original Pro Rata Share of the requested principal portion of such Advance is
fully funded to the Borrower, whether made by such Lender itself or by operation
of the terms of this Section 9.2, and whether or not the Non Pro Rata Loan with
respect thereto has been repaid, converted or continued;
 
(iii)  amounts advanced to the Borrower to cure, in full or in part, any such
Lender’s failure to fund its Pro Rata Share of any Advance (“Cure Loans”) shall
bear interest at the rate applicable to Floating Rate Loans in effect from time
to time, and for all other purposes of this Agreement shall be treated as if
they were Floating Rate Loans;
 
(iv)  regardless of whether or not a Default has occurred or is continuing, and
notwithstanding the instructions of the Borrower as to its desired application,
all repayments of principal which, in accordance with the other terms of this
Agreement, would be applied to the outstanding Floating Rate Loans shall be
applied first, ratably to all Floating Rate Loans constituting Non Pro Rata
Loans, second, ratably to Floating Rate Loans other than those constituting Non
Pro Rata Loans or Cure Loans and, third, ratably to Floating Rate Loans
constituting Cure Loans;
 
(v)  for so long as and until the earlier of any such Lender’s cure of the
failure to fund its Pro Rata Share of any Advance and the termination of the
Revolving Loan Commitments, the term “Required Lenders” for purposes of this
Agreement shall mean Lenders (excluding all Lenders whose failure to fund their
respective Pro Rata Share of such Advance have not been so cured) whose Pro Rata
Shares represent greater than fifty percent (50%) of the aggregate Pro Rata
Shares of such Lenders; and
 
(vi)  for so long as and until any such Lender’s failure to fund its Pro Rata
Share of any Advance is cured in accordance with Section 9.2(ii), (A) such
Lender shall not be entitled to any Facility Fees with respect to its Revolving
Loan Commitment and (B) such Lender shall not be entitled to any letter of
credit fees, which Facility Fees and letter of credit fees shall accrue in favor
of the Lenders which have funded their respective Pro Rata Share of such
requested Advance, shall be allocated among such performing Lenders ratably
based upon their relative Revolving Loan Commitments, and shall be calculated
based upon the average amount by which the aggregate Revolving Loan Commitments
of such performing Lenders exceeds the sum of (I) the outstanding principal
amount of the Loans owing to such performing Lenders, plus (II) the outstanding
Reimbursement Obligations owing to such performing Lenders, plus (III) the
aggregate participation interests of such performing Lenders arising pursuant to
Section 3.6 with respect to undrawn and outstanding Letters of Credit.
 
9.3  Amendments. Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of each Lender (which is not a defaulting Lender under the
provisions of Section 9.2) adversely affected thereby (which shall be deemed to
include all Lenders in the case of clauses (iii), (v), (vi) or (viii) below):
 
(i)  Postpone or extend the Revolving Loan Termination Date or any other date
fixed for any payment of principal of, or interest on, the Loans, the
Reimbursement Obligations or any fees or other amounts payable to such Lender
(other than any modifications of the provisions relating to amounts, timing or
application of prepayments of the Loans and other Obligations, which
modifications shall require the approval only of the Required Lenders).
 
(ii)  Reduce the principal amount of any Loans or L/C Obligations, or reduce the
rate or extend the time of payment of interest or fees thereon (other than (a) a
waiver of the application of the default rate of interest pursuant to Section
2.10 hereof and (b) as a result of a change in the definition of Leverage Ratio
or any of the components thereof or the method of calculation thereof).
 
(iii)  Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share”.
 
(iv)  Increase the amount of the Revolving Loan Commitment of such Lender
hereunder or increase such Lender’s Pro Rata Share except with respect to an
increase in the Aggregate Revolving Loan Commitment pursuant to the terms of
Section 2.5(B).
 
(v)  Permit the Borrower to assign its rights under this Agreement.
 
(vi)  Other than pursuant to a transaction permitted by the terms of this
Agreement, release any guarantor from its obligations under the Subsidiary
Guaranty.
 
(vii)  Waive or amend any of the conditions set forth in Section 5.1.
 
(viii)  Amend Section 12.1 or 12.2.
 
(ix)  Amend this Section 9.3.
 
No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) the Swing Line Bank or the Swing Line Loans shall be
effective without the written consent of the Swing Line Bank and (c) any Issuing
Bank shall be effective without the written consent of such Issuing Bank. The
Administrative Agent may waive payment of the fee required under Section
13.3(B)(iii) without obtaining the consent of any of the Lenders.
 
9.4  Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan or issuance of such Letter of
Credit shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 9.3,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until all of the
Obligations (other than contingent indemnity obligations) shall have been fully
and indefeasibly paid and satisfied in cash, all financing arrangements among
the Borrower and the Lenders shall have been terminated and all of the Letters
of Credit shall have expired, been canceled or terminated.
 
ARTICLE X:   GENERAL PROVISIONS
 
10.1  Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive delivery of this Agreement
and the making of the Loans herein contemplated.
 
10.2  Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
10.3  Performance of Obligations. The Borrower agrees that after the occurrence
and during the continuance of a Default, the Administrative Agent may, but shall
have no obligation to, make any payment or perform any act required of the
Borrower under any Loan Document to the extent the Administrative Agent
determines that such action shall be necessary or advisable in order to protect
or preserve the rights of the Lenders and Issuing Banks hereunder. The
Administrative Agent shall use its reasonable efforts to give the Borrower
notice of any action taken under this Section 10.3 prior to the taking of such
action or promptly thereafter provided the failure to give such notice shall not
affect the Borrower’s obligations in respect thereof. The Borrower agrees to pay
the Administrative Agent, upon demand, the principal amount of all funds
advanced by the Administrative Agent under this Section 10.3, together with
interest thereon at the rate from time to time applicable to Floating Rate Loans
from the date of such advance until the outstanding principal balance thereof is
paid in full. If the Borrower fails to make payment in respect of any such
advance under this Section 10.3 within one (1) Business Day after the date the
Borrower receives written demand therefor from the Administrative Agent, the
Administrative Agent shall promptly notify each Lender and each Lender agrees
that it shall thereupon make available to the Administrative Agent, in Dollars
in immediately available funds, the amount equal to such Lender’s Pro Rata Share
of such advance. If such funds are not made available to the Administrative
Agent by such Lender within one (1) Business Day after the Administrative
Agent’s demand therefor, the Administrative Agent will be entitled to recover
any such amount from such Lender together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
such demand and ending on the date such amount is received. The failure of any
Lender to make available to the Administrative Agent its Pro Rata Share of any
such unreimbursed advance under this Section 10.3 shall neither relieve any
other Lender of its obligation hereunder to make available to the Administrative
Agent such other Lender’s Pro Rata Share of such advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Administrative Agent. All outstanding principal of, and
interest on, advances made under this Section 10.3 shall constitute Obligations
subject to the terms of this Agreement until paid in full by the Borrower.
 
10.4  Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
10.5  Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than the Fee Letters or any other prior agreements or understandings which
are expressly stated to survive the execution and delivery of this Agreement.
 
10.6  Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.
 
10.7  Expenses; Indemnification.
 
(A)  Expenses. The Borrower shall reimburse the Administrative Agent and the
Arrangers for any reasonable costs, internal charges and out-of-pocket expenses
(including reasonable attorneys’ and paralegals’ fees and time charges of
attorneys and paralegals for the Administrative Agent and the Arrangers, which
attorneys and paralegals may be employees of the Administrative Agent or the
Arrangers) paid or incurred by the Administrative Agent or the Arrangers in
connection with the preparation, negotiation, execution, delivery, syndication,
review, amendment modification and, after the occurrence and during the
continuance of a Default or an Unmatured Default, administration of the Loan
Documents. The Borrower also agrees to reimburse the Administrative Agent and
the Arrangers and the Lenders for any reasonable costs and out-of-pocket
expenses (including reasonable attorneys’ and paralegals’ fees and time charges
of attorneys and paralegals for the Administrative Agent ad the Arrangers and
the Lenders, which attorneys and paralegals may be employees of the
Administrative Agent or the Arrangers or the Lenders) paid or incurred by the
Administrative Agent or the Arrangers or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents; provided,
that after the occurrence and during the continuance of a Default, the Borrower
agrees to reimburse the Administrative Agent, the Arrangers and the Lenders for
all such costs and out-of-pocket expenses, whether or not reasonable.
 
(B)  Indemnity. The Borrower further agrees to defend, protect, indemnify, and
hold harmless the Administrative Agent, each Arranger, the Syndication Agent and
each and all of the Lenders and each of their respective Affiliates, and each of
such Administrative Agent’s, Syndication Agent’s, Arranger’s, Lender’s, or
Affiliate’s respective officers, directors, trustees, investment advisors,
employees, attorneys and agents (including, without limitation, those retained
in connection with the satisfaction or attempted satisfaction of any of the
conditions set forth in Article V) (collectively, the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses of any kind or nature
whatsoever (including, without limitation, the fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of:
 
(i)  this Agreement, the other Loan Documents, or any act, event or transaction
related or attendant thereto, the making of the Loans, and the issuance of and
participation in Letters of Credit hereunder, the management of such Loans or
Letters of Credit, the use or intended use of the proceeds of the Loans or
Letters of Credit hereunder, or any of the other transactions contemplated by
the Loan Documents; or
 
(ii)  any liabilities, obligations, responsibilities, losses, damages, personal
injury, death, punitive damages, economic damages, consequential damages, treble
damages, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare, costs and expenses
(including, without limitation, attorney, expert and consulting fees and costs
of investigation, feasibility or remedial action studies), fines, penalties and
monetary sanctions, interest, direct or indirect, known or unknown, absolute or
contingent, past, present or future relating to violation of any Environmental,
Health or Safety Requirements of Law arising from or in connection with the
past, present or future operations of the Borrower, its Subsidiaries or any of
their respective predecessors in interest, or, the past, present or future
environmental, health or safety condition of any respective property of the
Borrower or its Subsidiaries, the presence of asbestos-containing materials at
any respective property of the Borrower or its Subsidiaries or the Release or
threatened Release of any Contaminant into the environment (collectively, the
“Indemnified Matters”);
 
provided, however, the Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused by or resulting from the
willful misconduct or gross negligence of such Indemnitee with respect to the
Loan Documents, as determined by the final non-appealed judgment of a court of
competent jurisdiction. If the undertaking to indemnify, pay and hold harmless
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrower shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable law, to the payment
and satisfaction of all Indemnified Matters incurred by the Indemnitees.
 
Each Indemnitee, with respect to any action against it in respect of which
indemnity may be sought under this Section, shall give written notice of the
commencement of such action to the Borrower within a reasonable time after such
Indemnitee is made a party to such action. Upon receipt of any such notice by
the Borrower, unless such Indemnitee shall be advised by its counsel that there
are or may be legal defenses available to such Indemnitee that are different
from, in addition to, or in conflict with, the defenses available to the
Borrower or any of its Subsidiaries, the Borrower may participate with the
Indemnitee in the defense of such Indemnified Matter, including the employment
of counsel consented to by such Indemnitee (which consent shall not be
unreasonably withheld); provided, however, nothing provided herein shall entitle
(a) the Borrower or any of its Subsidiaries to assume the defense of such
Indemnified Matter or (b) any Indemnitee to effect any settlement in respect of
any indemnified matter without the Borrower’s consent, such consent not to be
unreasonably withheld or delayed.
 
(C)  Waiver of Certain Claims; Settlement of Claims. The Borrower further agrees
to assert no claim against any of the Indemnitees on any theory of liability
seeking consequential, special, indirect, exemplary or punitive damages. No
settlement of any claim asserted against or likely to be asserted against an
Indemnitee shall be entered into by the Borrower or any if its Subsidiaries with
respect to any claim, litigation, arbitration or other proceeding relating to or
arising out of the transactions evidenced by this Agreement or the other Loan
Documents (whether or not the Administrative Agent or any Lender or any other
Indemnitee is a party thereto) unless such settlement releases such Indemnitee
from any and all liability with respect thereto.
 
(D)  Survival of Agreements. The obligations and agreements of the Borrower
under this Section 10.7 shall survive the termination of this Agreement.
 
10.8  Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
 
10.9  Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles. If
any changes in generally accepted accounting principles are hereafter required
or permitted and are adopted by the Borrower or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Borrower’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Borrower’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Administrative Agent and
the Required Lenders, no Accounting Change shall be given effect in such
calculations and all financial statements and reports required to be delivered
hereunder shall be prepared in accordance with Agreement Accounting Principles
without taking into account such Accounting Changes. In the event such amendment
is entered into, all references in this Agreement to Agreement Accounting
Principles shall mean generally accepted accounting principles as of the date of
such amendment.
 
10.10  Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
10.11  Nonliability of Lenders. The relationship between the Borrower and the
Lenders and the Administrative Agent shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.
 
10.12  GOVERNING LAW. THE ADMINISTRATIVE AGENT ACCEPTS THIS AGREEMENT, ON BEHALF
OF ITSELF AND THE LENDERS, AT NEW YORK, NEW YORK BY ACKNOWLEDGING AND AGREEING
TO IT THERE. ANY DISPUTE BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY OTHER HOLDER OF OBLIGATIONS ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE GOVERNED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
 
10.13  CONSENT TO JURISDICTION; JURY TRIAL.
 
(A)  EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B), EACH OF THE
PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK, NEW YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL
DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.
 
(B)  OTHER JURISDICTIONS. THE BORROWER AGREES THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY OTHER HOLDER OF OBLIGATIONS SHALL HAVE THE RIGHT TO PROCEED
AGAINST THE BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH
PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER THE BORROWER OR (2) IN ORDER TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. THE
BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY
PROCEEDING BROUGHT BY SUCH PERSON TO REALIZE ON ANY SECURITY FOR THE OBLIGATIONS
OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON BUT SHALL
ONLY BE PERMITTED TO BRING ANY SUCH PERMISSIVE COUNTERCLAIM IN A PROCEEDING
BROUGHT PURSUANT TO CLAUSE (A). THE BORROWER WAIVES ANY OBJECTION THAT IT MAY
HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A
PROCEEDING DESCRIBED IN THIS SUBSECTION (B).
 
(C)  VENUE. THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.
 
(D)  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
(E)  ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 10.7 AND THIS SECTION 10.13, WITH ITS COUNSEL.
 
10.14  Subordination of Intercompany Indebtedness. The Borrower agrees that any
and all claims of the Borrower against any of its Subsidiaries that is a
Subsidiary Guarantor with respect to any “Intercompany Indebtedness” (as
hereinafter defined), any endorser, obligor or any other guarantor of all or any
part of the Obligations, or against any of its properties shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Obligations and Hedging Obligations under Hedging Agreements; provided that,
and not in contravention of the foregoing, so long as no Default has occurred
and is continuing the Borrower may make loans to and receive payments in the
ordinary course with respect to such Intercompany Indebtedness from each such
Subsidiary Guarantor to the extent permitted by the terms of this Agreement and
the other Loan Documents. Notwithstanding any right of the Borrower to ask,
demand, sue for, take or receive any payment from any Subsidiary Guarantor, all
rights, liens and security interests of the Borrower, whether now or hereafter
arising and howsoever existing, in any assets of any Subsidiary Guarantor shall
be and are subordinated to the rights of the Holders of Obligations and the
Administrative Agent in those assets. The Borrower shall have no right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Obligations (other
than contingent indemnity obligations) and the Hedging Obligations under Hedging
Agreements shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document or Hedging Agreement among the
Borrower and the Holders of Obligations (or any affiliate thereof) have been
terminated. If all or any part of the assets of any Subsidiary Guarantor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Subsidiary Guarantor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Subsidiary Guarantor is
dissolved or if substantially all of the assets of any such Subsidiary Guarantor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Subsidiary Guarantor
to the Borrower (“Intercompany Indebtedness”) shall be paid or delivered
directly to the Administrative Agent for application on any of the Obligations
and Hedging Obligations under the Hedging Agreements, due or to become due,
until such Obligations and Hedging Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied (in cash). Should
any payment, distribution, security or instrument or proceeds thereof be
received by the Borrower upon or with respect to the Intercompany Indebtedness
after an Insolvency Event prior to the satisfaction of all of the Obligations
(other than contingent indemnity obligations) and Hedging Obligations
under Hedging Agreements and the termination of all financing arrangements
pursuant to any Loan Document or Hedging Agreement among the Borrower and the
Holders of Obligations (and their affiliates), the Borrower shall receive and
hold the same in trust, as trustee, for the benefit of the Holders of
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of such Persons, in precisely the form received (except for the
endorsement or assignment of the Borrower where necessary), for application to
any of the Obligations and such Hedging Obligations, due or not due, and, until
so delivered, the same shall be held in trust by the Borrower as the property of
the Holders of Obligations. If the Borrower fails to make any such endorsement
or assignment to the Administrative Agent, the Administrative Agent or any of
its officers or employees are irrevocably authorized to make the same. The
Borrower agrees that until the Obligations (other than the contingent indemnity
obligations) and such Hedging Obligations have been paid in full (in cash) and
satisfied and all financing arrangements pursuant to any Loan Document or
Hedging Agreement among the Borrower and the Holders of Obligations (and their
affiliates) have been terminated, the Borrower will not assign or transfer to
any Person (other than the Administrative Agent) any claim the Borrower has or
may have against any Subsidiary Guarantor.
 
ARTICLE XI: THE ADMINISTRATIVE AGENT
 
11.1  Appointment and Authorization. Each of the Lenders and each Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
 
11.2  Administrative Agent and Affiliates. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
 
11.3  Action by Administrative Agent and Liability of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.3), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.3) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
11.4  Reliance on Documents and Counsel. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
11.5  Employment of Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
11.6  Indemnification. To the extent that the Borrower fails to pay any amount
required to be paid by it to the Agent, the Arrangers, any Issuing Bank or the
Swing Line Bank under any of the Loan Documents, including under Section 10.7(A)
or (B) of this Agreement, each Lender severally agrees to pay to the
Administrative Agent or the Arrangers, as the case may be, ratably in accordance
with such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Arrangers, any Issuing Bank or the Swing
Line Bank, in their respective capacity as such.
 
11.7  Successor Agent. Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, each Issuing Bank and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.7 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
11.8  Credit Decision. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
 
11.9  Administrative Agent, Arrangers, Syndication Agent, Documentation Agent.
None of the Persons identified on the cover page to this Agreement, the
signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent,” “Documentation Agent” or “Arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than if such Person is a Lender, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Persons identified on the cover page
to this Agreement, the signature pages to this Agreement or otherwise in this
Agreement as a “Syndication Agent,” “Documentation Agent” or “Arranger” shall
have or be deemed to have any fiduciary duty to or fiduciary relationship with
any Lender. In addition to the agreement set forth in Section 11.8, each of the
Lenders acknowledges that it has not relied, and will not rely, on any of the
Persons so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.
 


ARTICLE XII: SETOFF; RATABLE PAYMENTS
 
12.1  Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any
indebtedness from any Lender to the Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.
 
12.2  Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 4.1, 4.2 or 4.4) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligation or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to the obligations owing to them. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.
 
12.3  Application of Payments. Subject to the provisions of Section 9.2, the
Administrative Agent shall, unless otherwise specified at the direction of the
Required Lenders which direction shall be consistent with the last sentence of
this Section 12.3, apply all payments and prepayments in respect of any
Obligations received after the occurrence and during the continuance of a
Default or Unmatured Default in the following order:
 
(A)  first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower;
 
(B)  second, to pay interest on and then principal of any advance made under
Section 10.3 for which the Administrative Agent has not then been paid by the
Borrower or reimbursed by the Lenders;
 
(C)  third, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Administrative Agent;
 
(D)  fourth, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders and the issuer(s) of Letters of Credit;
 
(E)  fifth, to pay interest due in respect of Swing Line Loans;
 
(F)  sixth, to pay interest due in respect of Loans (other than Swing Line
Loans) and L/C Obligations;
 
(G)  seventh, to the ratable payment or prepayment of principal outstanding on
Swing Line Loans;
 
(H)  eighth, to the ratable payment or prepayment of principal outstanding on
Loans (other than Swing Line Loans), Reimbursement Obligations and Hedging
Obligations under Hedging Agreements;
 
(I)  ninth, to provide required cash collateral, if required pursuant to Section
3.11; and
 
(J)  tenth, to the ratable payment of all other Obligations.
 
Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrower, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied to the outstanding
Revolving Loans first, to repay outstanding Floating Rate Loans, and then to
repay outstanding Eurodollar Rate Loans with those Eurodollar Rate Loans which
have earlier expiring Interest Periods being repaid prior to those which have
later expiring Interest Periods. The order of priority set forth in this Section
12.3 and the related provisions of this Agreement are set forth solely to
determine the rights and priorities of the Administrative Agent, the Lenders,
the Swing Line Bank and the issuer(s) of Letters of Credit as among themselves.
The order of priority set forth in clauses (D) through (J) of this Section 12.3
may at any time and from time to time be changed by the Required Lenders without
necessity of notice to or consent of or approval by the Borrower, or any other
Person; provided, that the order of priority of payments in respect of Swing
Line Loans may be changed only with the prior written consent of the Swing Line
Bank. The order of priority set forth in clauses (A) through (C) of this Section
12.3 may be changed only with the prior written consent of the Administrative
Agent.
 
12.4  Relations Among Lenders.
 
(A)  Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 12.1, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against the Borrower or any other obligor hereunder or with respect
to any Loan Document, without the prior written consent of the Required Lenders
or, as may be provided in this Agreement or the other Loan Documents, at the
direction of the Administrative Agent.
 
(B)  The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders, at
the direction of the Required Lenders, to enforce on the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.
 
12.5  Representations and Covenants Among Lenders. Each Lender represents and
covenants for the benefit of all other Lenders and the Administrative Agent that
such Lender is not satisfying and shall not satisfy any of its obligations
pursuant to this Agreement with any assets considered for any purposes of ERISA
or Section 4975 of the Code to be assets of or on behalf of any “plan” as
defined in section 3(3) of ERISA or section 4975 of the Code, regardless of
whether subject to ERISA or Section 4975 of the Code.
 
ARTICLE XIII:  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
13.1  Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Article XIII. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in Section 13.2) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, each Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement. The Administrative Agent may
treat the Person which made any Loan or which holds any note as the owner
thereof for all purposes hereof unless and until such Person complies with
Section 13.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any note to direct payments relating to such
Loan or note to another Person. Any assignee of the rights to any Loan or any
note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
 
13.2  Participations.
 
(A)  Permitted Participants; Effect. Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Loan Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 9.3 that adversely affects such Participant.
Subject to paragraph (B) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.1, 4.2, 4.3, 4.4 and
4.5 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 13.3. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.1 as though it
were a Lender, provided such Participant agrees to be subject to Section 12.2 as
though it were a Lender.
 
(B)  Limitation of Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.1, 4.2 or 4.5 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 4.5 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 4.5 as though it were a Lender.
 
13.3  Assignments.
 
(A)  Consents. Subject to the conditions set forth in paragraph (B) below, any
Lender may assign to one or more assignees (“Purchasers”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Revolving Loan Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of: (i) the
Borrower; provided that no consent of the Borrower shall be required for an
assignment to a Purchaser that is a Lender, an Affiliate of a Lender or an
Approved Fund or, if a Default has occurred and is continuing, any other
assignee; (ii) the Administrative Agent; (iii) the Swing Line Bank and (iv)
JPMorgan in its capacity as the Principal Issuing Bank.
 
(B)  Conditions. Assignments shall be subject to the following additional
conditions:
 
(i)  except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Loan Commitment or Loans, the amount of the
Revolving Loan Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
 
(ii)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Revolving Loan Commitments or Loans;
 
(iii)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(iv)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(C)  Effect; Effective Date. Subject to acceptance and recording thereof
pursuant to paragraph (D) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.1, 4.2, 4.3, 4.4, 4.5 and 10.7). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.3 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.2.
 
(D)  The Register. The Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Loan Commitment of, and
principal amount of the Loans and LC Drafts owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(E)  Recording. Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this Section 13.3
and any written consent to such assignment required by this Section 13.3, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Sections 2.2(D), 2.17, 3.6, 3.7 or 11.6, the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
 
(F)  Pledge to a Federal Reserve Bank. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
13.4  Confidentiality. 
 
(a)  Subject to Section 13.5, the Administrative Agent and the Lenders and their
respective representatives shall hold all nonpublic information obtained
pursuant to the requirements of this Agreement and identified as such by the
Borrower in accordance with such Person’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
commercial lending or investment practices and in any event may make disclosure
reasonably required by a prospective Transferee in connection with the
contemplated participation or assignment or as required or requested by any
Governmental Authority or any securities exchange or similar self-regulatory
organization or representative thereof or pursuant to a regulatory examination
or legal process, or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor, and shall
require any such Transferee to agree (and require any of its Transferees to
agree) to comply with this Section 13.4. In no event shall the Administrative
Agent or any Lender be obligated or required to return any materials furnished
by the Borrower; provided, however, each prospective Transferee shall be
required to agree that if it does not become a participant or assignee it shall
return all materials furnished to it by or on behalf of the Borrower in
connection with this Agreement.
 
(b)  Notwithstanding anything herein to the contrary, confidential information
shall not include, and each Lender (and each employee, representative or other
agent of any Lender) may disclose to any and all Persons, without limitation of
any kind, the “tax treatment” and “tax structure” (in each case, within the
meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are or have been provided to such Lender relating to such tax
treatment or tax structure; provided that (i) this authorization is not intended
to permit disclosure of any other information to the extent not related to such
tax treatment or tax structure and (ii) with respect to any document or similar
item that in either case contains information concerning such tax treatment or
tax structure of the transactions contemplated hereby as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to such tax treatment or tax structure.
 
13.5  Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the Borrower and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 13.4 the confidentiality of any confidential information described
therein.
 
13.6  Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 4.5(iv).
 
ARTICLE XIV: NOTICES
 
14.1  Giving Notice.
 
(a)  Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)  if to the Borrower, to it at 533 Maryville University Drive, St. Louis, MO
63141, Attention of William C. Fox, Vice President and Treasurer (Telecopy No.
(314) 985-2220);
 
(ii)  if to the Administrative Agent, to it at 270 Park Avenue, New York, NY
10017, Attention of Anthony White (Telecopy No. (212) 270-3279), with a copy to
131 S. Dearborn Street, Chicago, IL 60057, Attention of William Oleferchik
(Telecopy No. (312) 325-3077); and
 
(iii)  if to any other Lender, to it at its address (or telecopy number) set
forth below its signature hereto.
 
(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
14.2  Change of Address. The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.
 
ARTICLE XV: COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.
 
ARTICLE XVI: USA PATRIOT ACT
 
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 
[Remainder of This Page Intentionally Blank]
 


        

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
 




[SIGNATURE PAGES TO BE POSTED SEPARATELY]



